 



EXHIBIT 10.2

 
 
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT FOR SUCH BANKS,
DEUTSCHE BANK SECURITIES INC.,
AS SYNDICATION AGENT
AND
UBS SECURITIES LLC, BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., CALYON NEW YORK BRANCH,
BARCLAYS BANK PLC AND FIFTH THIRD BANK
AS DOCUMENTATION AGENTS
AUGUST 6, 2007
 
 
KEYBANK NATIONAL ASSOCIATION
AND
DEUTSCHE BANK SECURITIES INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   Article 1. Definitions     2
 
               
 
  Section 1.1   Defined Terms     2
 
  Section 1.2   GAAP     15
 
                Article 2. Revolving Credit Commitments; Revolving Credit Loans
    15
 
               
 
  Section 2.1   Revolving Credit Loans     15
 
  Section 2.2   Notices Relating to Revolving Credit Loans     16
 
  Section 2.3   Disbursement of Loan Proceeds     16
 
  Section 2.4   Notes     17
 
  Section 2.5   Payment of Revolving Credit Loans; Termination of and Voluntary
Changes in Commitments; Mandatory Repayments     17
 
  Section 2.6   Interest     18
 
  Section 2.7   Fees     19
 
  Section 2.8   Use of Proceeds of Loans     20
 
  Section 2.9   Computations     20
 
  Section 2.10   Minimum Amounts of Borrowings, Conversions and Repayments    
20
 
  Section 2.11   Time and Method of Payments     20
 
  Section 2.12   Lending Offices     21
 
  Section 2.13   Several Obligations     21
 
  Section 2.14   Pro Rata Treatment Among Banks     21
 
  Section 2.15   Non-Receipt of Funds by the Agent     21
 
  Section 2.16   Sharing of Payments and Set-Off Among Banks     22
 
  Section 2.17   Conversion of Loans     22
 
  Section 2.18   Additional Costs; Capital Requirements     22
 
  Section 2.19   Limitation on Types of Loans     24
 
  Section 2.20   Illegality     24
 
  Section 2.21   Certain Conversions pursuant to Sections 2.18 and 2.20     25
 
  Section 2.22   Indemnification     25
 
  Section 2.23   Swing Line Loans     26
 
  Section 2.24   Extension of Revolving Credit Commitment Termination Date    
27
 
  Section 2.25   Increase in Total Revolving Credit Commitment     28
 
                Article 3. Representations and Warranties     29
 
               
 
  Section 3.1   Organization     29
 
  Section 3.2   Power, Authority, Consents     29
 
  Section 3.3   No Violation of Law or Agreements     30
 
  Section 3.4   Due Execution, Validity, Enforceability     30
 
  Section 3.5   Title to Properties     30
 
  Section 3.6   Judgments, Actions, Proceedings     30
 
  Section 3.7   No Defaults, Compliance With Laws     30
 
  Section 3.8   Burdensome Documents     31
 
  Section 3.9   Financial Statements; Projections     31

 



--------------------------------------------------------------------------------



 



                              PAGE  
 
  Section 3.10   Tax Returns     31
 
  Section 3.11   Intangible Assets     32
 
  Section 3.12   Regulation U     32
 
  Section 3.13   Name Changes, Mergers, Acquisitions     32
 
  Section 3.14   Full Disclosure     32
 
  Section 3.15   Licenses and Approvals     32
 
  Section 3.16   ERISA     33
 
  Section 3.17   REIT Status     33
 
                Article 4. Conditions to the Loans     33
 
               
 
  Section 4.1   Conditions to Initial Loan(s)     33
 
  Section 4.2   Conditions to Subsequent Loans     34
 
                Article 5. Delivery of Financial Reports, Documents and Other
Information     35
 
               
 
  Section 5.1   Annual Financial Statements     35
 
  Section 5.2   Quarterly Financial Statements     35
 
  Section 5.3   Compliance Information     36
 
  Section 5.4   No Default Certificate     36
 
  Section 5.5   Intentionally Omitted     36
 
  Section 5.6   Intentionally Omitted     36
 
  Section 5.7   Business Plan and Projections     36
 
  Section 5.8   Quarterly Facility Reports     36
 
  Section 5.9   Accountants’ Reports     37
 
  Section 5.10   Copies of Documents     37
 
  Section 5.11   Notices of Defaults     37
 
  Section 5.12   ERISA Notices and Requests     37
 
  Section 5.13   Additional Information     38
 
                Article 6. Affirmative Covenants     38
 
               
 
  Section 6.1   Books and Records     38
 
  Section 6.2   Inspections and Audits     38
 
  Section 6.3   Maintenance and Repairs     38
 
  Section 6.4   Continuance of Business     39
 
  Section 6.5   Copies of Corporate Documents     39
 
  Section 6.6   Perform Obligations     39
 
  Section 6.7   Notice of Litigation     39
 
  Section 6.8   Insurance     39
 
  Section 6.9   Financial Covenants     40
 
  Section 6.10   Notice of Certain Events     40
 
  Section 6.11   Comply with ERISA     41
 
  Section 6.12   Environmental Compliance     41
 
  Section 6.13   Maintenance of REIT Status     41
 
                Article 7. Negative Covenants     41
 
               
 
  Section 7.1   Indebtedness     41
 
  Section 7.2   Liens     42
 
  Section 7.3   Guaranties     42

-ii-



--------------------------------------------------------------------------------



 



                              PAGE  
 
  Section 7.4   Mergers, Acquisitions     43
 
  Section 7.5   Distributions     43
 
  Section 7.6   Changes in Structure     43
 
  Section 7.7   Disposition of Assets     43
 
  Section 7.8   Investments     44
 
  Section 7.9   Fiscal Year     45
 
  Section 7.10   ERISA Obligations     45
 
  Section 7.11   Intentionally Omitted     45
 
  Section 7.12   Intentionally Omitted     45
 
  Section 7.13   Use of Cash     45
 
  Section 7.14   Transactions with Affiliates     46
 
  Section 7.15   Hazardous Material     46
 
  Section 7.16   Construction Investments     46
 
                Article 8. Events of Default     47
 
               
 
  Section 8.1   Payments     47
 
  Section 8.2   Certain Covenants     47
 
  Section 8.3   Other Covenants     47
 
  Section 8.4   Other Defaults     47
 
  Section 8.5   Representations and Warranties     48
 
  Section 8.6   Bankruptcy     48
 
  Section 8.7   Judgments     48
 
  Section 8.8   ERISA     49
 
  Section 8.9   Material Adverse Effect     49
 
  Section 8.10   Ownership     49
 
  Section 8.11   REIT Status, Etc.     49
 
  Section 8.12   Environmental     49
 
  Section 8.13   Default by Operator     49
 
                Article 9. The Agent     50
 
               
 
  Section 9.1   Appointment, Powers and Immunities     50
 
  Section 9.2   Reliance by Agent     50
 
  Section 9.3   Events of Default     50
 
  Section 9.4   Rights as a Bank     51
 
  Section 9.5   Indemnification     51
 
  Section 9.6   Non-Reliance on Agent and other Banks     51
 
  Section 9.7   Failure to Act     52
 
  Section 9.8   Resignation or Removal of Agent     52
 
  Section 9.9   Sharing of Payments     52
 
                Article 10. Miscellaneous Provisions     53
 
               
 
  Section 10.1   Fees and Expenses; Indemnity     53
 
  Section 10.2   Taxes     54
 
  Section 10.3   Payments     55
 
  Section 10.4   Survival of Agreements and Representations; Construction     55
 
  Section 10.5   Lien on and Set-off of Deposits     55
 
  Section 10.6   Modifications, Consents and Waivers; Entire Agreement     56

-iii-



--------------------------------------------------------------------------------



 



                              PAGE  
 
  Section 10.7   Remedies Cumulative; Counterclaims     56
 
  Section 10.8   Further Assurances     57
 
  Section 10.9   Notices     57
 
  Section 10.10   Counterparts     58
 
  Section 10.11   Severability     58
 
  Section 10.12   Binding Effect; No Assignment or Delegation by Borrowers    
59
 
  Section 10.13   Assignments and Participations by Banks     59
 
  Section 10.14   Delivery of Tax Forms     61
 
  Section 10.15   GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF TRIAL BY
JURY     61
 
  Section 10.16   Confidentiality     62
 
  Section 10.17   USA Patriot Act Notice; Anti-Money Laundering     63
 
  Section 10.18   Syndication Agent and Documentation Agents     63

      EXHIBITS:    
 
   
1
  List of Borrowers
A-1
  Form of Revolving Credit Note
A-2
  Form of Swing Line Note
B
  Form of Assignment and Acceptance
C
  Form of Compliance Certificate

      SCHEDULES:    
 
   
3.1
  States of Incorporation and Qualification, and Capitalization of Borrowers and
Subsidiaries
3.2
  Consents, Waivers, Approvals; Violation of Agreements
3.6
  Judgments, Actions, Proceedings
3.7
  Defaults; Compliance with Laws, Regulations, Agreements
3.8
  Burdensome Documents
3.13
  Name Changes, Mergers, Acquisitions
3.16
  Employee Benefit Plans
5.8
  Form of Quarterly Facility Report
7.1
  Permitted Indebtedness and Guarantees
7.2
  Permitted Security Interests, Liens and Encumbrances

-iv-



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED LOAN AGREEMENT
     AGREEMENT, made this 6th day of August, 2007, by and among:
     HEALTH CARE REIT, INC., a Delaware corporation and each of the other
entities listed on Exhibit 1 annexed hereto (individually, a “Borrower” and
collectively, the “Borrowers”);
     The Banks that have executed the signature pages hereto (individually, a
“Bank” and collectively, the “Banks”); and
     KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Banks (in such capacity, together with its
successors in such capacity, the “Agent”);
WITNESSETH:
     WHEREAS, the Borrowers, the Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and UBS Securities LLC, Bank of America, N.A., and JPMorgan
Chase Bank, N.A., as Documentation Agents entered into a certain Third Amended
and Restated Loan Agreement dated as of July 26, 2006, as amended by Amendment
No. 1 to Third Amended and Restated Loan Agreement dated as of September 20,
2006 (as so amended, the “Existing Loan Agreement”) with the financial
institutions from time to time party thereto (collectively, the “Existing
Lenders”) pursuant to which the Existing Lenders made certain loans to the
Borrowers; and
     WHEREAS, the Borrowers desire to amend and restate the Existing Loan
Agreement, in the form hereof, and the Banks party hereto are willing to so
amend and restate the Existing Loan Agreement, in order to, among other things,
provide for a joint and several revolving credit facility from the Banks to the
Borrowers in the aggregate principal amount of up to One Billion One Hundred
Fifty Million ($1,150,000,000) Dollars on the terms and conditions hereinafter
set forth;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree to amend and restate the Existing
Loan Agreement in its entirety as follows:
     Article 1. Definitions.
          Section 1.1 Defined Terms.
          As used in this Agreement, the following terms shall have the
following meanings:
          “Additional Costs” — as defined in subsection 2.18(b) hereof.

 



--------------------------------------------------------------------------------



 



          “Affected Loans” — as defined in Section 2.21 hereof.
          “Affected Type” — as defined in Section 2.21 hereof.
          “Affiliate” — as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (a) any Person that owns directly or indirectly ten (10%) percent or more
of the securities having ordinary voting power for the election of directors or
other governing body of a corporation or ten (10%) percent or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person; and (b) each ten (10%) percent or more shareholder, each
director and executive officer of any Borrower shall be deemed to be an
Affiliate of such Borrower.
          “Agency Fee” — as defined in subsection 2.7(c) hereof.
          “Alternate Base Rate” — for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) equal to the greater of (a) the
Base Rate in effect on such day, and (b) 0.5% plus the Federal Funds Rate in
effect on such day.
          “Applicable Margin” — as at any date of determination, with respect to
LIBOR Loans and Swing Line Loans, the applicable percentage per annum set forth
below based upon the Ratings in effect on such date:

              Applicable Margin for     LIBOR Loans Rating Level   and Swing
Line Loans
Level 1
A-/A3 or above
    0.425 %
Level 2
BBB+/Baa1
    0.475 %
Level 3
BBB/Baa2
    0.600 %
Level 4
BBB-/Baa3
    0.800 %
Level 5
Lower than Level 4 or No Rating
    1.050 %

For purposes of the foregoing: (i) if the Ratings established by S&P and Moodys
shall fall within different levels, the Applicable Margin shall be based upon
the higher of the two Ratings unless one of the two Ratings is two or more
levels lower than the other, in which case the Applicable Margin shall be
determined by reference to the level that is one above the lower Rating, and
(ii) if any Rating shall be changed (other than as a result of a change in the
rating system of the applicable Rating Agency), such change shall be effective
as of the date on which

2



--------------------------------------------------------------------------------



 



it is first announced by the Rating Agency making such change. Each such change
in the Applicable Margin shall apply to all outstanding LIBOR Loans and Swing
Line Loans during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Rating Agency shall change, the parties
hereto shall negotiate in good faith to amend the references to specific ratings
in this definition to reflect such changed rating system.
          “Appraisal” — an appraisal providing an assessment of the fair market
value of a Property (whether appraised on a stand-alone basis or “in bulk”
together with similar Properties) which is independently and impartially
prepared by an MAI appraiser having substantial experience in the appraisal of
health care facilities and conforming to Uniform Standards of Professional
Appraisal Practice adopted by the Appraisal Standards Board of the Appraisal
Foundation.
          “Appraised Value” — with respect to any Facility, the value of such
Facility reflected in the most recent Appraisal prepared with respect to such
Facility.
          “Arrangement Fee” — as defined in subsection 2.7(c) hereof.
          “Assessment Rate” — at any time, the rate (rounded upwards, if
necessary, to the nearest 1/100 of one (1%) percent) then charged by the Federal
Deposit Insurance Corporation (or any successor) to the Agent for deposit
insurance for Dollar time deposits with the Agent at its Principal Office.
          “Assignment and Acceptance” — an agreement in the form of Exhibit B
hereto.
          “Bank(s)” — the meaning specified in the introductory paragraph hereto
and, as the context requires, includes each Swing Line Bank.
          “Base Rate” — the interest rate established from time to time by the
Agent as its base rate at the Principal Office. Notwithstanding the foregoing,
the Borrowers acknowledge that the Agent may regularly make domestic commercial
loans at rates of interest less than the rate of interest referred to in the
preceding sentence. Each change in any interest rate provided for herein based
upon the Base Rate resulting from a change in the Base Rate shall take effect at
the time of such change in the Base Rate.
          “Base Rate Loans” — Loans that bear interest at a rate based upon the
Alternate Base Rate.
          “Borrowing Notice” — as applicable, (i) a written notice with respect
to each termination or reduction of the Revolving Credit Commitments, each
borrowing, conversion, repayment and prepayment of each Revolving Credit Loan
and of the duration of each Interest Period applicable to each LIBOR Loan, and
(ii) a written notice with respect to each borrowing and repayment of each Swing
Line Loan.
          “Business Day” — any day other than Saturday, Sunday or any other day
on which commercial banks in the States of Ohio or New York are authorized or
required to close under the laws of such States.

3



--------------------------------------------------------------------------------



 



          “Capital Expenditures” — for any period, the aggregate amount of all
payments made or to be made during such period by any Person directly or
indirectly for the purpose of acquiring, constructing or maintaining fixed
assets, real property or equipment that, in accordance with GAAP, would be added
as a debit to the fixed asset account of such Person, including, without
limitation, all amounts paid or payable during such period with respect to
Capitalized Lease Obligations and interest that are required to be capitalized
in accordance with GAAP.
          “Capitalized Lease” — any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations.
          “Capitalized Lease Obligations” — as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
          “Cash” — as to any Person, such Person’s cash and cash equivalents, as
defined in accordance with GAAP consistently applied.
          “CERCLA” — the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C. §9601, et seq.
          “Code” — the Internal Revenue Code of 1986, as it may be amended from
time to time, and the regulations promulgated thereunder.
          “Commitment Increase” — as defined in subsection 2.25(a) hereof.
          “Compliance Certificate” — a certificate in the form of Exhibit C
annexed hereto, executed by the chief executive officer or chief financial
officer of HCRI to the effect that: (a) as of the effective date of the
certificate, no Default or Event of Default under this Agreement exists or would
exist after giving effect to the action intended to be taken by the Borrowers as
described in such certificate, including, without limitation, that the covenants
set forth in Section 6.9 hereof would not be breached after giving effect to
such action, together with a calculation in reasonable detail, and in form and
substance satisfactory to the Agent, of such compliance, and (b) the
representations and warranties contained in Article 3 hereof are true and with
the same effect as though such representations and warranties were made on the
date of such certificate, except for changes in the ordinary course of business
none of which, either singly or in the aggregate, have had a Material Adverse
Effect.
          “Consolidated Total Assets” — on any date, the consolidated total
assets of HCRI and its Subsidiaries, as such amount would appear on a
consolidated balance sheet of HCRI prepared as of such date in accordance with
GAAP.
          “Construction Investments” — financing extended by HCRI with respect
to a Facility which is under construction i.e., has not received a certificate
of occupancy and the

4



--------------------------------------------------------------------------------



 



Borrower(s) conditions for conversion to permanent financing for the Facility
have not been satisfied.
          “Controlled Group” — all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with HCRI, are treated as a single employer under
Section 414(b), 414(c) or 414(m) of the Code and Section 4001(a)(2) of ERISA.
          “Credit Period” — the period commencing on the date of this Agreement
and ending on the Revolving Credit Commitment Termination Date.
          “DBSI” — Deutsche Bank Securities Inc., a Delaware corporation.
          “Debt Instrument” — as defined in subsection 8.4(a) hereof.
          “Default” — an event which with notice or lapse of time, or both,
would constitute an Event of Default.
          “Disposition” — the sale, lease, conveyance, transfer or other
disposition of any Facility (whether in one or a series of transactions),
including accounts and notes receivable (with or without recourse) and
sale-leaseback transactions.
          “Dollars” and “$” — lawful money of the United States of America.
          “EBITDA” — for any period, with respect to HCRI on a consolidated
basis, determined in accordance with GAAP, the sum of net income (or net loss)
for such period plus, the sum of all amounts treated as expenses for:
(a) interest, (b) depreciation, (c) amortization, including, but not limited to,
amortization of loan expenses and stock-based compensation, (d) all accrued
taxes on or measured by income to the extent included in the determination of
such net income (or net loss), (e) provision for loan losses, and (f) losses on
extinguishment of debt, minus gains on extinguishment of debt, provided,
however, that net income (or net loss) shall be computed without giving effect
to extraordinary losses or gains.
          “Eligible Assignee” — a commercial bank or other financial institution
having a combined capital and surplus of at least One Hundred Million
($100,000,000) Dollars.
          “Employee Benefit Plan” — any employee benefit plan within the meaning
of Section 3(3) of ERISA which is subject to ERISA and (a) is maintained for
employees of HCRI, or (b) with respect to which any Loan Party has any
liability.
          “Environmental Laws and Regulations” — all federal, state and local
environmental laws, regulations, ordinances, orders, judgments and decrees
applicable to the Borrowers or any other Loan Party, or any of their respective
assets or properties.
          “Environmental Liability” — any liability under any applicable
Environmental Laws and Regulations for any disposal, release or threatened
release of a hazardous substance pollutant or contaminant as those terms are
defined under CERCLA, and any liability which would require a removal, remedial
or response action, as those terms are defined under CERCLA, by any person or by
any environmental regulatory body having jurisdiction over HCRI and its
Subsidiaries and/or any liability arising under any Environmental Laws and

5



--------------------------------------------------------------------------------



 



Regulations for HCRI’s or any Subsidiary’s failure to comply with such laws and
regulations, including without limitation, the failure to comply with or obtain
any applicable environmental permit.
          “Environmental Proceeding” — any judgment, action, proceeding or
investigation pending before any court or governmental authority, with respect
to HCRI or any Subsidiary and arising under or relating to any Environmental
Laws and Regulations.
          “ERISA” — the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” — as applied to any Loan Party, any corporation,
person or trade or business which is a member of a group which is under common
control with any Loan Party, who together with any Loan Party, is treated as a
single employer within the meaning of Section 414(b) — (o) of the Code and, if
applicable, Section 4001(a)(14) and (b) of ERISA.
          “Event of Default” — as defined in Article 8 hereof.
          “Facility” — (a) a health care facility offering health care-related
products and services, including but not limited to any acute care hospital,
rehabilitation hospital, nursing facility, assisted living facility, retirement
center, long-term care facility, out-patient diagnostic facility or medical
office building, and related or ancillary facilities, services and products, and
(b) housing intended to be occupied primarily by persons over the age of 55 and
related or ancillary facilities, services and products.
          “Facility Fee” — as defined in subsection 2.7(b) hereof.
          “Facility Fee Percentage” — as at the last day of any fiscal quarter,
the applicable percentage per annum set forth below based upon the Ratings in
effect on such date:

          Rating Level   Facility Fee Percentage
Level 1
A-/A3 or above
    0.125 %
Level 2
BBB+/Baa1
    0.125 %
Level 3
BBB/Baa2
    0.150 %
Level 4
BBB-/Baa3
    0.150 %
Level 5
Lower than Level 4 or No Rating
    0.250 %

For purposes of the foregoing: (i) if the Ratings established by S&P and Moody’s
shall fall within different levels, the Facility Fee Percentage shall be based
upon the higher of the two Ratings unless one of the two Ratings is two or more
levels lower than the other, in which case the Facility Fee Percentage shall be
determined by reference to the level that is one above the lower Rating, and
(ii) if any Rating shall be changed (other than as a result of a change in the

6



--------------------------------------------------------------------------------



 



rating system of the applicable Rating Agency), such change shall be effective
as of the date on which it is first announced by the Rating Agency making such
change. Each such change with respect to the Borrowers shall apply at any time
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of any Rating Agency shall change, the parties hereto shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system.
          “Federal Funds Rate” — for any day, the weighted average of the rates
on overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers as published by the Federal Reserve
Bank of New York for such day, or if such day is not a Business Day, for the
next preceding Business Day (or, if such rate is not so published for any such
day, the average rate charged to the Agent on such day on such transactions as
reasonably determined by the Agent).
          “Fee(s)” — as defined in subsection 2.7(d) hereof.
          “Financial Statements” — with respect to HCRI, its audited
Consolidated Balance Sheet as at December 31, 2006, together with the related
audited Consolidated Income Statement and Statement of Changes in Cash Flow for
the fiscal year then ended.
          “Fixed Charge Coverage” — as at the last day of any fiscal quarter,
the quotient, expressed as a percentage (which may be in excess of 100%),
determined by dividing EBITDA by Fixed Charges; all of the foregoing calculated
by reference to the immediately preceding four (4) fiscal quarters of the
Borrowers ending on such date of determination.
          “Fixed Charges” — for any period, with respect to HCRI on a
consolidated basis, the sum of, without duplication, (a) Interest Expense, plus
(b) scheduled principal payments on Funded Indebtedness (excluding any balloon
or final payment other than the final payment with respect to a loan that is
fully amortized over its term) during the applicable period, plus (c) dividends
and distributions in respect of preferred stock (but excluding redemption
payments or charges in connection with the redemption of preferred stock), in
each case determined in accordance with GAAP.
          “Funded Indebtedness” — as of any date of determination thereof,
(i) all Indebtedness of any Person, determined in accordance with GAAP, which by
its terms matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of the obligor to a date more than one year from such
date, including, in any event, the Revolving Credit Loans, and (ii) the current
portion of all such Indebtedness.
          “GAAP” — generally accepted accounting principles in the United States
in effect from time to time.
          “Hazardous Materials” — any toxic chemical, hazardous substances,
contaminants or pollutants, medical wastes, infectious wastes, or hazardous
wastes which have not been remediated in accordance with applicable
Environmental Laws and Regulations.

7



--------------------------------------------------------------------------------



 



          “HCRI” — Health Care REIT, Inc., a Delaware corporation.
          “Healthcare Assets” — as of any date as of which the amount thereof is
to be determined, the aggregate amount equal to the sum of:
          (i) the lesser of the Appraised Value or purchase price of each
Facility owned entirely by a Borrower and leased to an Operator; plus
          (ii) the lesser of the Appraised Value of any Facility encumbered by a
Mortgage or the outstanding principal amount of the Mortgage which encumbers any
such Facility.
          “Increase Request” — as defined in subsection 2.25(a) hereof.
          “Incremental Lender” — as defined in subsection 2.25(b) hereof.
          “Indebtedness” — with respect to any Person, all: (a) liabilities or
obligations, direct and contingent, which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
balance sheet of such Person at the date as of which Indebtedness is to be
determined, including, without limitation, contingent liabilities that in
accordance with such principles, would be set forth in a specific Dollar amount
on the liability side of such balance sheet, and Capitalized Lease Obligations
of such Person; (b) liabilities or obligations of others for which such Person
is directly or indirectly liable, by way of guaranty (whether by direct
guaranty, suretyship, discount, endorsement, take-or-pay agreement, agreement to
purchase or advance or keep in funds or other agreement having the effect of a
guaranty) or otherwise; (c) liabilities or obligations secured by Liens on any
assets of such Person, whether or not such liabilities or obligations shall have
been assumed by it; (d) liabilities or obligations of such Person, direct or
contingent, with respect to letters of credit issued for the account of such
Person and bankers acceptances created for such Person, and (e) monetary
obligations of such Person under a so-called synthetic lease, off-balance sheet
or tax retention lease or under an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
          “Interest Expense” — for any period, on a combined basis, the sum of
all interest paid or payable (excluding unamortized debt issuance costs) on all
items of Indebtedness of the Borrowers outstanding at any time during such
period.
          “Interest Period” — with respect to any LIBOR Loan, each period
commencing on the date such Loan is made or converted from a Loan or Loans of
another Type into a LIBOR Loan, or the last day of the next preceding Interest
Period with respect to such Loan, and ending on the same day 1, 2, 3 or 6 months
thereafter, as the Borrowers may select as provided in Section 2.2 hereof,
except that each such Interest Period which commences on the last LIBOR Business
Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last LIBOR Business Day of the appropriate subsequent calendar month.

8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing: (a) each Interest Period that would otherwise end
on a day which is not a LIBOR Business Day shall end on the next succeeding
LIBOR Business Day (or, if such next succeeding LIBOR Business Day falls in the
next succeeding calendar month, on the next preceding LIBOR Business Day);
(b) no more than seven (7) Interest Periods for LIBOR Loans shall be in effect
at the same time; (c) any Interest Period that commences before the Revolving
Credit Commitment Termination Date shall end no later than the Revolving Credit
Commitment Termination Date; and (d) notwithstanding clause (c) above, no
Interest Period shall have a duration of less than one month. In the event that
the Borrowers fail to select the duration of any Interest Period for any LIBOR
Loan within the time period and otherwise as provided in Section 2.2 hereof,
such LIBOR Loans will be automatically converted into a Base Rate Loan on the
last day of the preceding Interest Period for such LIBOR Loan.
          “Interest Rate Contracts” — interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements, interest rate insurance
and other agreements or arrangements designed to provide protection against
fluctuation in interest rates, in each case, in form and substance satisfactory
to the Agent and, in each case, with counter-parties satisfactory to the Agent.
          “Investment” — a Facility or a Mortgage, individually or collectively,
as the case may be.
          “Latest Balance Sheet” — as defined in subsection 3.9(a) hereof.
          “Lease Rental Expense” — for any period and with respect to any
Facility, the total amount payable during such period by the lessee of such
Facility to any Borrower, including, without limitation, (a) base rent (as
adjusted from time to time), plus (b) all incremental charges to which the
Facility is subject under the lease relating thereto.
          “Lending Office” — with respect to each Bank, with respect to each
Type of Loan, the Lending Office as designated for such Type of Loan below its
name on the signature pages hereof or such other office of such Bank or of an
affiliate of such Bank as it may from time to time specify to the Agent and the
Borrowers as the office at which its Loans of such Type are to be made and
maintained.
          “Leverage Ratio” — as defined in subsection 6.9(a) hereof.
          “LIBOR Base Rate” — with respect to any LIBOR Loan, for any Interest
Period therefor, the rate per annum, calculated to five decimal points,
appearing on the Screen at approximately 11:00 a.m. London time (or as soon
thereafter as practicable) two (2) LIBOR Business Days prior to the first day of
such Interest Period, as “LIBOR” for deposits denominated in Dollars with a
maturity comparable to such Interest Period. In the case of any borrowing of a
LIBOR Loan where such rate is not available at such time in accordance with the
preceding sentence, then the LIBOR Base Rate with respect to any such borrowing
for such Interest Period shall be the rate at which Dollar deposits for a
maturity comparable to such Interest Period are offered by the principal office
of a leading bank in the London interbank market as selected by the Agent at
approximately 11:00 a.m. London time (or as soon thereafter as practicable) two
(2) LIBOR Business Days prior to the first day of such Interest Period.

9



--------------------------------------------------------------------------------



 



          “LIBOR Business Day” — a Business Day on which dealings in Dollar
deposits are carried out in the London interbank market.
          “LIBOR Loan(s)” — any Loan the interest on which is determined on the
basis of rates referred to in the definition of “LIBOR Rate” in this Article 1.
          “LIBOR Rate” — for any LIBOR Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of one
(1%) percent) determined by the Agent to be equal to: (a) the LIBOR Base Rate
for such Loan for such Interest Period; divided by (b) one (1) minus the Reserve
Requirement for such Loan for such Interest Period. The Agent shall use its best
efforts to advise the Borrowers of the LIBOR Rate as soon as practicable after
each change in the LIBOR Rate; provided, however, that the failure of the Agent
to so advise the Borrowers on any one or more occasions shall not affect the
rights of the Banks or the Agent or the obligations of the Borrowers hereunder.
          “Lien” — any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any agreement to give
any of the foregoing), any conditional sale or other title retention agreement,
any lease in the nature of any of the foregoing, and the filing of or agreement
to give any financing statement under the Uniform Commercial Code of any
jurisdiction.
          “Loan(s)” — Revolving Credit Loans or Swing Line Loans, as applicable.
Loans of different Types made or converted from Loans of other Types on the same
day (or of the same Type but having different Interest Periods) shall be deemed
to be separate Loans for all purposes of this Agreement.
          “Loan Documents” — this Agreement, the Notes, Interest Rate Contracts
and all other documents executed and delivered in connection herewith or
therewith, including all amendments, modifications and supplements of or to all
such documents.
          “Loan Party” — each Borrower and any other Person (other than the
Banks and the Agent) which now or hereafter executes and delivers to any Bank or
the Agent any Loan Document.
          “Material Adverse Effect” — any fact or circumstance which
(a) materially and adversely affects the business, operation, property or
financial condition of the Borrowers taken as a whole, or (b) has a material
adverse effect on the ability of the Borrowers to perform their respective
obligations under this Agreement, the Notes or the other Loan Documents.
          “Moody’s” — Moody’s Investors Service, Inc.
          “Mortgage(s)” — mortgages of real property constituting a Facility for
which any Borrower is the sole mortgagee.
          “Mortgage Expense” — for any period and with respect to any Facility,
the total amount payable during such period by the mortgagor of such Facility to
any Borrower, including, without limitation, (a) interest and principal (as
adjusted from time to time) plus (b) all incremental charges to which the
Facility is subject under the mortgage.

10



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” — a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.
          “Net Issuance Proceeds” — in respect of any issuance of Indebtedness
or equity, the proceeds in Cash received by HCRI or any of its Subsidiaries upon
or simultaneously with such issuance, net of direct costs of such issuance and
any taxes paid or payable by the recipient of such proceeds.
          “New Lender” — as defined in subsection 2.25(a) hereof.
          “New Type Loans” — as defined in Section 2.21 hereof.
          “Note(s)” — a Revolving Credit Note or a Swing Line Note, as the case
may be.
          “Obligations” — collectively, all of the indebtedness, liabilities and
obligations of the Borrowers to the Banks and the Agent, whether now existing or
hereafter arising, whether or not currently contemplated, including, without
limitation, those arising under the Loan Documents.
          “Operator” — (a) the lessee of any Facility owned or leased by a
Borrower, and (b) the mortgagor of a Facility which is subject to a Mortgage to
the extent that such entity controls the operation of the Facility.
          “Operator Interest Expense” — for any period, the sum of all interest
on, and all amortization of debt discount and expenses on, all Indebtedness of
an Operator outstanding at any time during such period but excluding any amounts
which constitute Mortgage Expense.
          “Origination Fee” — as defined in subsection 2.7(a) hereof.
          “Payor” — as defined in Section 2.15 hereof.
          “PBGC” — Pension Benefit Guaranty Corporation.
          “Permitted Liens” — as to any Person: (a) pledges or deposits by such
Person under workers’ compensation laws, unemployment insurance laws, social
security laws, or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness of such
Person), or leases to which such Person is a party, or deposits to secure public
or statutory obligations of such Person or deposits of Cash or United States
Government Bonds to secure surety, appeal, performance or other similar bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent; (b) Liens imposed by law, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, or Liens arising
out of judgments or awards against such Person with respect to which such Person
at the time shall currently be prosecuting an appeal or proceedings for review;
(c) Liens for taxes not yet subject to penalties for non-payment and Liens for
taxes the payment of which is being contested as permitted by Section 6.6
hereof; (d) minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of, others for rights of

11



--------------------------------------------------------------------------------



 




way, highways and railroad crossings, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties; and (e) Liens incidental to the conduct of the
business of such Person or to the ownership of such Person’s property that were
not incurred in connection with Indebtedness of such Person, all of which Liens
referred to in this clause (e) do not in the aggregate materially impair the
value of the properties to which they relate or materially impair their use in
the operation of the business taken as a whole of such Person, and as to all the
foregoing only to the extent arising and continuing in the ordinary course of
business.
          “Person” — an individual, a corporation, a limited liability company,
a partnership, a joint venture, a trust or unincorporated organization, a joint
stock company or other similar organization, a government or any political
subdivision thereof, a court, or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
          “Plan” — at any time an employee pension benefit plan that is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either: (a) maintained by HCRI or any member of
the Controlled Group for employees of HCRI, or by HCRI for any other member of
such Controlled Group, or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which HCRI or any member of the Controlled Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
          “Post-Default Rate” — (a) in respect of any Loans, a rate per annum
equal to: (i) if such Loans are Base Rate Loans, two (2%) percent above the
Alternate Base Rate as in effect from time to time for Base Rate Loans, or
(ii) if such Loans are LIBOR Loans, two (2%) percent above the rate of interest
in effect thereon at the time of the Event of Default that resulted in the
Post-Default Rate being instituted until the end of the then current Interest
Period therefor and, thereafter, two (2%) above the Alternate Base Rate as in
effect from time to time; and (b) in respect of other amounts payable by the
Borrowers hereunder (other than interest), equal to two (2%) above the Alternate
Base Rate as in effect from time to time.
          “Principal Office” — the principal office of the Agent presently
located at 127 Public Square, Cleveland, Ohio 44114-1306.
          “Projections” — the projections relating to HCRI and its Subsidiaries
for the three (3) year period 2007-2009, including balance sheets, statements of
operations and cash flows (together with related assumptions) as furnished by
HCRI to the Agent.
          “Property” — any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
          “Proposed Lender” — as defined in subsection 2.25(a) hereof.
          “Quarterly Dates” — the first day of each March, June, September and
December, the first of which shall be the first such day after the date of this
Agreement, provided that, if any such date is not a LIBOR Business Day, the
relevant Quarterly Date shall be the next succeeding LIBOR Business Day (or, if
the next succeeding LIBOR Business Day falls in the next succeeding calendar
month, then on the next preceding LIBOR Business Day).

12



--------------------------------------------------------------------------------



 



          “Ratings” — shall mean the ratings from time to time established by
the Rating Agencies for senior, unsecured, non-credit enhanced long-term debt of
HCRI.
          “Ratings Agencies” — Moody’s and S&P.
          “Regulation D” — Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time.
          “Regulatory Change” — as to any Bank, any change after the date of
this Agreement in United States federal, or state, or foreign, laws or
regulations (including Regulation D and the laws or regulations that designate
any assessment rate relating to certificates of deposit or otherwise (including
the “Assessment Rate” if applicable to any Loan)) or the adoption or making
after such date of any interpretations, directives or requests applying to a
class of banks, including such Bank, of or under any United States federal, or
state, or foreign laws or regulations (whether or not having the force of law)
by any court or governmental or monetary authority charged with the
interpretation or administration thereof.
          “REIT Status” — with respect to any Person, (a) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.
          “Required Banks” — at any time, any combination of Banks having more
than 50% of the Total Revolving Credit Commitment hereunder, or if the Total
Revolving Credit Commitment has been terminated at such time, any combination of
Banks having more than 50% of the aggregate principal amount of Revolving Credit
Loans then outstanding.
          “Required Payment” — as defined in Section 2.15 hereof.
          “Reserve Requirement” — for any LIBOR Loans for any quarterly period
(or, as the case may be, shorter period) as to which interest is payable
hereunder, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
period under Regulation D by member banks of the Federal Reserve System in New
York City with deposits exceeding One Billion ($1,000,000,000) Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against: (a) any category of liabilities which includes
deposits by references to which the LIBOR Rate for LIBOR Loans is to be
determined as provided in the definition of “LIBOR Base Rate” in this Article 1,
or (b) any category of extensions of credit or other assets which include LIBOR
Loans.
          “Revolving Credit Commitment” — as to each Bank, the obligation of
such Bank to make Revolving Credit Loans in the aggregate amount set forth
opposite such Bank’s name on the signature pages hereof under the caption
“Revolving Credit Commitment” as such amount is subject to reduction in
accordance with the terms hereof.

13



--------------------------------------------------------------------------------



 



          “Revolving Credit Commitment Termination Date” — August 5, 2011, or
any later date established in accordance with Section 2.24 hereof.
          “Revolving Credit Loan(s)” — as defined in Section 2.1 hereof.
          “Revolving Credit Note(s)” — as defined in Section 2.4(a) hereof.
          “Revolving Exposure” — with respect to any Bank as of any date, the
sum as of such date of (i) the outstanding principal balance of such Bank’s
Revolving Credit Loans, plus (ii) such Bank’s Swing Line Exposure.
          “Revolving Percentage” — as of any date and with respect to each Bank,
the percentage equal to a fraction (i) the numerator of which is the Revolving
Credit Commitment of such Bank on such date (or, if there are no Revolving
Credit Commitments on such date, on the last date upon which one or more
Revolving Credit Commitments were in effect), and (ii) the denominator of which
is Total Revolving Credit Commitment on such date (or, if there are no Revolving
Credit Commitments on such date, on the last date upon which one or more
Revolving Credit Commitments were in effect).
          “S&P” — Standard and Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
          “Screen” — the relevant display page for LIBOR on the Reuter Monitor
Money Rates Service, provided that if the Agent determines that there is no such
relevant display page for LIBOR, “Screen” shall mean the relevant display page
for LIBOR on the Dow Jones Market Service.
          “Subsidiary” — with respect to any Person, any corporation,
partnership, joint venture or other entity, whether now existing or hereafter
organized or acquired: (a) in the case of a corporation, of which a majority of
the securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership or other entity,
in which such Person is a general partner or of which a majority of the
partnership or other equity interests are at the time owned by such Person
and/or one or more of its Subsidiaries, or (c) in the case of a joint venture,
in which such Person is a joint venturer and of which a majority of the
ownership interests are at the time owned by such Person and/or one or more of
its Subsidiaries. Unless the context otherwise requires, references in this
Agreement to “Subsidiary” or “Subsidiaries” shall be deemed to be references to
a Subsidiary or Subsidiaries of HCRI.
          “Swing Line Commitment” — the Swing Line Banks’ undertaking pursuant
hereto to make Swing Line Loans in an aggregate amount up to $40,000,000. The
Swing Line Commitment is part of, and not in addition to, the Total Revolving
Credit Commitments.
          “Swing Line Exposure” — in respect of any Bank at any time, an amount
equal to the aggregate outstanding principal amount of the Swing Line Loans at
such time multiplied by such Bank’s Revolving Percentage at such time.

14



--------------------------------------------------------------------------------



 



          “Swing Line Bank(s)” — KeyBank National Association and Fifth Third
Bank, or any successor swing line lender hereunder.
          “Swing Line Loan(s)” — as defined in Section 2.23(a) hereof.
          “Swing Line Note(s)” — as defined in Section 2.4(b) hereof.
          “Swing Line Participation Amount” — as defined in Section 2.23(d)
hereof.
          “Tangible Net Worth” — the sum of capital surplus, earned surplus and
capital stock, minus deferred charges, intangibles and treasury stock, all as
determined in accordance with GAAP consistently applied.
          “Total Revolving Credit Commitment” — the aggregate obligation of the
Banks to make Revolving Credit Loans hereunder up to the aggregate amount of One
Billion One Hundred Fifty Million ($1,150,000,000) Dollars.
          “Total Revolving Exposure” — at any time, the sum at such time of
(i) the outstanding principal balance of the Revolving Credit Loans of all
Banks, plus (ii) the outstanding principal balance of the Swing Line Loans.
          “Type” — refers to the characteristics of a Loan as a Base Rate Loan
or a LIBOR Loan for a particular Interest Period. All Base Rate Loans are of the
same Type. All LIBOR Loans with identical interest rates and Interest Periods
are of the same Type. All other Loans are of different Types. Interest Periods
are identical if they begin and end on the same days.
          “Unencumbered Assets” — on any date, net real estate investments
(valued on a book basis) of the Borrowers that are not subject to any Lien which
secures indebtedness for borrowed money of any of the Borrowers plus, without
duplication, loan loss reserves relating thereto, accumulated depreciation
thereon plus Cash, as all such amounts would appear on a consolidated balance
sheet of HCRI prepared as of such date in accordance with GAAP.
          Section 1.2 GAAP.
          Any accounting terms used in this Agreement that are not specifically
defined herein shall have the meanings customarily given to them in accordance
with GAAP as in effect on the date of this Agreement, except that references in
Article 5 to such principles shall be deemed to refer to such principles as in
effect on the date of the financial statements delivered pursuant thereto.
     Article 2. Revolving Credit Commitments; Revolving Credit Loans.
          Section 2.1 Revolving Credit Loans.
          Each Bank hereby severally agrees, on the terms and subject to the
conditions of this Agreement, to make loans (individually a “Revolving Credit
Loan” and, collectively, the “Revolving Credit Loans”) to the Borrowers during
the Credit Period to and including the Revolving Credit Commitment Termination
Date in an aggregate principal amount at any one

15



--------------------------------------------------------------------------------



 



time outstanding up to, but not exceeding, an amount that will not result in
such Bank’s Revolving Exposure exceeding the Revolving Credit Commitment of such
Bank as then in effect; provided, that the Total Revolving Exposure shall not
exceed the Total Revolving Credit Commitment as then in effect. Subject to the
terms of this Agreement, during the Credit Period the Borrowers may borrow,
repay and reborrow Revolving Credit Loans. The Borrowers hereby acknowledge and
agree that all of the Obligations hereunder shall be the joint and several
obligations of the Borrowers.
          Section 2.2 Notices Relating to Revolving Credit Loans.
          The Borrowers shall give the Agent written notice of each termination
or reduction of the Revolving Credit Commitments, each borrowing, conversion,
repayment and prepayment of each Revolving Credit Loan and of the duration of
each Interest Period applicable to each LIBOR Loan. Each such Borrowing Notice
shall be irrevocable and shall be effective only if received by the Agent not
later than 1:00 p.m. (Cleveland, Ohio time) on the date that is:
               (a) In the case of each notice of termination or reduction of the
Revolving Credit Commitments, five (5) Business Days prior to the date of the
related termination or reduction;
               (b) In the case of each notice of borrowing and repayment of, or
conversion into, Base Rate Loans, one (1) Business Day prior to the date of the
related borrowing or repayment or conversion; and
               (c) In the case of each notice of borrowing or repayment of, or
conversion into, LIBOR Loans, or the duration of an Interest Period for LIBOR
Loans, two (2) LIBOR Business Days prior to the date of the related borrowing,
repayment or conversion or the first day of such Interest Period.
          Each such notice of termination or reduction shall specify the amount
thereof. Each such notice of borrowing, conversion, repayment or prepayment
shall specify the amount (subject to Section 2.1 hereof) and Type of Loans to be
borrowed, converted, repaid or prepaid (and, in the case of a conversion, the
Type of Loans to result from such conversion), the date of borrowing,
conversion, repayment or prepayment (which shall be: (i) a Business Day in the
case of each borrowing or repayment of Base Rate Loans, and (ii) a LIBOR
Business Day in the case of each borrowing, prepayment, or repayment of LIBOR
Loans and each conversion of or into a LIBOR Loan). Each such notice of the
duration of an Interest Period shall specify the Loans to which such Interest
Period is to relate. The Agent shall notify the Banks of the content of each
such Borrowing Notice promptly after its receipt thereof.
          Section 2.3 Disbursement of Loan Proceeds.
          The Borrowers shall give the Agent notice of each borrowing hereunder
as provided in Section 2.2 hereof and the Agent shall promptly notify the Banks
thereof. Not later than 1:00 p.m. (Cleveland, Ohio time) on the date specified
for each borrowing hereunder, each Bank shall transfer to the Agent, by wire
transfer or otherwise, but in any event in immediately available funds, the
amount of the Loan to be made by it on such date, and the Agent, upon its
receipt thereof, upon compliance with the requirements of Section 4.1 and 4.2,
as applicable,

16



--------------------------------------------------------------------------------



 



shall disburse such sum to the Borrowers by depositing the amount thereof in an
account of the Borrowers, or any of them, designated by the Borrowers maintained
with the Agent.
          Section 2.4 Notes.
               (a) The Revolving Credit Loans made by each Bank shall be
evidenced by a single joint and several promissory note of the Borrowers in
substantially the form of Exhibit A-1 hereto (each, a “Revolving Credit Note”
and collectively, the “Revolving Credit Notes”). Each Revolving Credit Note
shall be dated the date hereof, shall be payable to the order of such Bank in a
principal amount equal to such Bank’s Revolving Credit Commitment as originally
in effect, and shall otherwise be duly completed. The Revolving Credit Notes
shall be payable as provided in Sections 2.1 and 2.5 hereof.
               (b) The Swing Line Loans made by each Swing Line Bank shall be
evidenced by a single joint and several promissory note of the Borrowers in
substantially the form of Exhibit A-2 hereto (each, a “Swing Line Note” and
collectively, the “Swing Line Notes”). Each Swing Line Note shall be dated the
date hereof, shall be payable to the order of such Swing Line Bank in a
principal amount equal to such Swing Line Bank’s Swing Line Commitment as
originally in effect, and shall otherwise be duly completed. The Swing Line
Notes shall be payable as provided in Sections 2.5 and 2.23 hereof.
               (c) Each Bank shall enter on a schedule with respect to its Note
a notation with respect to each Loan made hereunder of: (i) the date and
principal amount thereof and (ii) each payment and repayment of principal
thereof. The failure of any Bank to make a notation on any such schedule as
aforesaid shall not limit or otherwise affect the joint and several obligation
of the Borrowers to repay the Loans in accordance with their respective terms as
set forth herein.
          Section 2.5 Payment of Revolving Credit Loans; Termination of and
Voluntary Changes in Commitments; Mandatory Repayments.
               (a) All outstanding Revolving Credit Loans shall be paid in full
not later than the Revolving Credit Commitment Termination Date. All outstanding
Swing Line Loans shall be paid in full not later than the fifth Business Day
prior to the Revolving Credit Commitment Termination Date.
               (b) Unless previously terminated, (i) the Revolving Credit
Commitments shall terminate on the Revolving Credit Commitment Termination Date,
and (ii) the Swing Line Commitment shall terminate on the sixth Business Day
prior to the Revolving Credit Commitment Termination Date. The Borrowers shall
be entitled to terminate or reduce the Total Revolving Credit Commitment or
repay the principal amount of the Revolving Credit Loans provided that the
Borrowers shall give notice of such termination, reduction or repayment to the
Agent as provided in Section 2.2 hereof and that any repayment or partial
reduction of the Total Revolving Credit Commitment shall be in the minimum
aggregate amount of Three Million ($3,000,000) Dollars and multiples of One
Million ($1,000,000) Dollars in excess thereof. Any such termination or
reduction in the Total Revolving Credit Commitment shall be permanent and
irrevocable. The Borrowers may at any time terminate, or from time to time

17



--------------------------------------------------------------------------------



 



reduce, the Swing Line Commitment, provided that the Borrowers shall not
terminate or reduce the Swing Line Commitment if, after giving effect to any
concurrent prepayment of the Swing Line Loans in accordance with
Section 2.23(c), the aggregate outstanding principal amount of all Swing Line
Loans would exceed the Swing Line Commitment. Any such termination or reduction
in the Swing Line Commitment shall be permanent and irrevocable.
               (c) Repayment of a LIBOR Loan on a day other than the last day of
the relevant Interest Period relating thereto shall be subject to the provisions
of Section 2.22 hereof; and all repayments of principal (whether mandatory or
voluntary) shall be applied first to Base Rate Loans, then to the fewest number
of Types of LIBOR Loans as possible.
               (d) If HCRI (or any of its Subsidiaries) shall make any public or
private issuance of Indebtedness or equity (other than in connection with any
dividend reinvestment program(s)), HCRI shall promptly notify the Agent of such
issuance and repay the Revolving Credit Loans in an amount equal to the
aggregate Net Issuance Proceeds of such issuance immediately upon receipt
thereof.
          Section 2.6 Interest.
               (a) The Borrowers shall pay to the Agent for the account of each
Bank interest on the unpaid principal amount of each Loan made by such Bank for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the following rates per annum:
                    (i) Revolving Credit Loans shall, in each case, bear
interest at:
                         (A) During such periods that such Revolving Credit Loan
is a Base Rate Loan, the Alternate Base Rate; and
                         (B) During such periods that such Revolving Credit Loan
is a LIBOR Loan, for each Interest Period relating thereto, the LIBOR Rate for
such Revolving Credit Loan for such Interest Period plus the Applicable Margin;
and
                    (ii) Swing Line Loans shall, in each case, bear interest at
the Agent’s cost of funds as quoted to the Borrowers plus the Applicable Margin.
               (b) Notwithstanding the foregoing, the Borrowers shall pay
interest on any Loan or any installment thereof, and on any other amount payable
by the Borrowers hereunder (to the extent permitted by law) which are not paid
in full when due (whether at stated maturity, by acceleration or otherwise) for
the period commencing on the due date thereof until the same is paid in full at
the applicable Post-Default Rate.
               (c) Except as provided in the next sentence, accrued interest on
each Loan shall be payable: (i) in the case of each Base Rate Loan, quarterly on
the Quarterly Dates, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period for such Loan (and, if such Interest Period exceeds three
months’ duration, quarterly, commencing on the first quarterly anniversary of
the first day of such Interest Period), and (iii) in the case of any Loan, upon
the

18



--------------------------------------------------------------------------------



 



payment or repayment thereof or the conversion thereof into a Loan of another
Type (but only on the principal so paid, repaid or converted); provided,
however, this clause (iii) shall not apply in the case of a conversion of a Base
Rate Loan into a LIBOR Loan. Interest that is payable at the Post-Default Rate
shall be payable from time to time on demand of the Agent. Promptly after the
establishment of any interest rate provided for herein or any change therein,
the Agent will notify the Banks and the Borrowers thereof, provided that the
failure of the Agent to so notify the Banks and the Borrowers shall not affect
the obligations of the Borrowers hereunder or under any of the Notes in any
respect.
               (d) Anything in this Agreement or any of the Notes to the
contrary notwithstanding, the obligation of the Borrowers to make payments of
interest shall be subject to the limitation that payments of interest shall not
be required to be made to any Bank to the extent that such Bank’s receipt
thereof would not be permissible under the law or laws applicable to such Bank
limiting rates of interest that may be charged or collected by such Bank. Any
such payments of interest that are not made as a result of the limitation
referred to in the preceding sentence shall be made by the Borrowers to such
Bank on the earliest interest payment date or dates on which the receipt thereof
would be permissible under the laws applicable to such Bank limiting rates of
interest that may be charged or collected by such Bank. Such deferred interest
shall not bear interest.
          Section 2.7 Fees.
               (a) Simultaneously with the execution and delivery of this
Agreement, the Borrowers shall pay to the Agent, for the benefit of the Banks
according to their respective Revolving Credit Commitments, a non-refundable
upfront fee (the “Origination Fee”), as set forth in a separate written
agreement.
               (b) The Borrowers shall pay to the Agent for the account of the
Banks, pro rata according to their respective Revolving Percentage, a facility
fee (the “Facility Fee”) on the daily average amount of such Bank’s Revolving
Credit Commitment, for the period from the date hereof to and including the
earlier of (i) the date such Bank’s Revolving Credit Commitment is terminated,
and (ii) the Revolving Credit Commitment Termination Date, at the rate per annum
equal to the Facility Fee Percentage from time to time in effect on the amount
of the Total Revolving Credit Commitment. The accrued Facility Fee shall be
payable on the Quarterly Dates, and on the earlier of (i) the date the Total
Revolving Credit Commitment is terminated, or (ii) the Revolving Credit
Commitment Termination Date, and in the event the Borrowers reduce the Total
Revolving Credit Commitment as provided in subsection 2.5(b) hereof, on the
effective date of such reduction.
               (c) The Borrowers shall (i) pay to the Agent, for its own
account, an annual administrative agency fee (the “Agency Fee”), and (ii) pay to
each of the Agent and DBSI, for their respective accounts, an arrangement fee
(the “Arrangement Fee”), all as set forth in a separate written agreement.
               (d) The Origination Fee, the Facility Fee, the Agency Fee and the
Arrangement Fee are hereinafter sometimes referred to individually as a “Fee”
and collectively as the “Fees”.

19



--------------------------------------------------------------------------------



 



          Section 2.8 Use of Proceeds of Loans.
          The proceeds of the Loans hereunder may be used by the Borrowers
solely as follows: (a) for the repayment in full of the outstanding principal
amount of, and all accrued interest on, the outstanding indebtedness of the
Borrowers under the Existing Loan Agreement, (b) to acquire Facilities and real
estate, whether developed or undeveloped, that the Borrowers intend to
principally use for a Facility, (c) to extend or acquire loans secured by
Mortgages, (d) to finance Construction Investments or for capital improvements
to a Facility previously financed by HCRI, (e) for investments that are not
prohibited under Section 7.8 hereof, (f) for the repayment or refinance of other
outstanding indebtedness of the Borrowers reasonably satisfactory to the Agent,
and (g) for working capital and general corporate purposes.
          Section 2.9 Computations.
          Interest on all Loans and each Fee shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last) occurring in the period for which payable.
          Section 2.10 Minimum Amounts of Borrowings, Conversions and
Repayments.
          Except for borrowings, conversions and repayments that exhaust the
full remaining amount of the Revolving Credit Commitments (in the case of
borrowings) or result in the conversion or repayment of all Loans of a
particular Type (in the case of conversions or repayments) or conversions made
pursuant to Section 2.17, subsection 2.18(b) or Section 2.20 hereof, each
borrowing of a Revolving Credit Loan from each Bank, each conversion of Loans of
one Type into Loans of another Type and each repayment of principal of Loans
hereunder shall be in a minimum amount of One Million ($1,000,000) Dollars, in
the case of Base Rate Loans, and Three Million ($3,000,000) Dollars, in the case
of LIBOR Loans, and in either case if in excess thereof, in integral multiples
of One Hundred Thousand ($100,000) Dollars (borrowings, conversions and
repayments of different Types of Loans at the same time hereunder to be deemed
separate borrowings, conversions and repayments for purposes of the foregoing,
one for each Type). The Agent and the Borrowers may make immaterial mutually
convenient adjustments to the thresholds and multiples set forth above in
respect of LIBOR Loans.
          Section 2.11 Time and Method of Payments.
          All payments of principal, interest, Fees and other amounts (including
indemnities) payable by the Borrowers hereunder shall be made in Dollars, in
immediately available funds, to the Agent at the Principal Office not later than
11:00 a.m., Cleveland, Ohio time, on the date on which such payment shall become
due (and the Agent or any Bank for whose account any such payment is to be made
may, but shall not be obligated to, debit the amount of any such payment that is
not made by such time to any ordinary deposit account of the Borrowers, or any
of them, with the Agent or such Bank, as the case may be). Additional provisions
relating to payments are set forth in Section 10.3 hereof. Each payment received
by the Agent hereunder for the account of a Bank shall be paid promptly to such
Bank, in like funds,

20



--------------------------------------------------------------------------------



 



for the account of such Bank’s Lending Office for the Loan in respect of which
such payment is made.
          Section 2.12 Lending Offices.
          The Loans of each Type made by each Bank shall be made and maintained
at such Bank’s applicable Lending Office for Loans of such Type.
          Section 2.13 Several Obligations.
          The failure of any Bank to make any Loan to be made by it on the date
specified therefor shall not relieve the other Banks of their respective
obligations to make their Loans on such date, but no Bank shall be responsible
for the failure of the other Banks to make Loans to be made by such other Banks.
          Section 2.14 Pro Rata Treatment Among Banks.
          Except as otherwise provided herein: (a) each borrowing from the Banks
under Section 2.1 hereof will be made from the Banks and each payment of each
Fee (other than the Agency Fee, the Arrangement Fee and the Origination Fee)
shall be made for the account of the Banks pro rata according to the amount of
their respective Revolving Percentage; (b) each partial reduction of the Total
Revolving Credit Commitment shall be applied to the Revolving Credit Commitments
of the Banks pro rata according to each Bank’s respective Revolving Percentage;
(c) each payment and repayment of principal of or interest on Revolving Credit
Loans will be made to the Agent for the account of the Banks pro rata in
accordance with the respective unpaid principal amounts of the Revolving Credit
Loans held by such Banks; and (d) each conversion of Revolving Credit Loans of a
particular Type under Section 2.17 hereof (other than conversions provided for
by Section 2.20 or 2.21 hereof) shall be made pro rata among the Banks holding
Revolving Credit Loans of such Type according to the respective principal
amounts of such Revolving Credit Loans held by such Banks.
          Section 2.15 Non-Receipt of Funds by the Agent.
          Unless the Agent shall have been notified by a Bank or the Borrowers
(the “Payor”) prior to the date on which such Bank is to make payment to the
Agent of the proceeds of a Loan to be made by it hereunder or the Borrowers are
to make a payment to the Agent for the account of one or more of the Banks, as
the case may be (such payment being herein called the “Required Payment”), which
notice shall be effective upon receipt, that the Payor does not intend to make
the Required Payment to the Agent, the Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, repay to the Agent the
amount made available to it together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal (i) when the recipient is a Bank, the Federal Funds Rate for such day, or
(ii) the rate of interest applicable to such Loan (when the recipient is the
Borrowers).

21



--------------------------------------------------------------------------------



 



          Section 2.16 Sharing of Payments and Set-Off Among Banks.
          The Borrowers hereby agree that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option, to offset balances
held by it at any of its offices against any principal of or interest on any of
its Loans hereunder or any Fee payable to it, that is not paid when due
(regardless of whether such balances are then due to the Borrowers), in which
case it shall promptly notify the Borrowers and the Agent thereof, provided that
its failure to give such notice shall not affect the validity thereof. If a Bank
shall effect payment of any principal of or interest or Fee on Loans held by it
under this Agreement through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right, it shall promptly purchase from the other
Banks participations in the Loans held by the other Banks in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Banks shall share the benefit of such payment pro rata in
accordance with the unpaid amount of principal and interest or Fee on the Loans
held by each of them. To such end all the Banks shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrowers agree
that any Bank so purchasing a participation in the Loans held by the other Banks
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Bank were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Bank to exercise any such right or shall affect the right of
any Bank to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers.
          Section 2.17 Conversion of Loans.
          The Borrowers shall have the right to convert Loans of one Type into
Loans of another Type from time to time, provided that: (i) the Borrowers shall
give the Agent notice of each such conversion as provided in Section 2.2 hereof;
(ii) LIBOR Loans may be converted only on the last day of an Interest Period for
such Loans; and (iii) no Base Rate Loan may be converted into a LIBOR Loan or
LIBOR Loan continued as or converted into another LIBOR Loan if on the proposed
date of conversion a Default or an Event of Default exists. The Agent shall use
its best efforts to notify the Borrowers of the effectiveness of such
conversion, and the new interest rate to which the converted Loans are subject,
as soon as practicable after the conversion; provided, however, that any failure
to give such notice shall not affect the Borrowers’ obligations, or the Agent’s
or the Banks’ rights and remedies, hereunder in any way whatsoever.
Notwithstanding the foregoing, Swing Line Loans shall be based solely on the
respective Swing Line Bank’s cost of funds as set forth in subsection 2.6(a)(ii)
hereof and shall not be made or converted to LIBOR Loans or Base Rate Loans.
          Section 2.18 Additional Costs; Capital Requirements.
               (a) In the event that any existing or future law or regulation,
guideline or interpretation thereof, by any court or administrative or
governmental authority (foreign or domestic) charged with the administration
thereof, or compliance by any Bank with any request or directive (whether or not
having the force of law) of any such authority shall impose, modify or deem
applicable or result in the application of, any capital maintenance, capital
ratio or similar

22



--------------------------------------------------------------------------------



 



requirement against loan commitments made by any Bank hereunder, and the result
of any event referred to above is to impose upon any Bank or increase any
capital requirement applicable as a result of the making or maintenance of such
Bank’s Revolving Credit Commitment or the obligation of the Borrowers hereunder
with respect to such Revolving Credit Commitment (which imposition of capital
requirements may be determined by each Bank’s reasonable allocation of the
aggregate of such capital increases or impositions), then, within ten
(10) Business Days’ of demand made by such Bank as promptly as practicable after
it obtains knowledge that such law, regulation, guideline, interpretation,
request or directive exists and determines to make such demand, the Borrowers
shall pay to such Bank from time to time as specified by such Bank additional
amounts which shall be sufficient to compensate such Bank for such imposition of
or increase in capital requirements together with interest on each such amount
from the date demanded until payment in full thereof at the Post-Default Rate. A
certificate setting forth in reasonable detail the amount necessary to
compensate such Bank as a result of an imposition of or increase in capital
requirements submitted by such Bank to the Borrowers shall be conclusive, absent
manifest error, as to the amount thereof. All references to any “Bank” shall be
deemed to include any participant in such Bank’s Revolving Credit Commitment.
               (b) In the event that any Regulatory Change shall: (i) change the
basis of taxation of any amounts payable to any Bank under this Agreement or the
Notes in respect of any Loans including, without limitation, LIBOR Loans (other
than taxes imposed on the overall net income of such Bank for any such Loans by
the United States of America or the jurisdiction in which such Bank has its
principal office); or (ii) impose or modify any reserve, Federal Deposit
Insurance Corporation premium or assessment, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Bank (including any of such Loans or
any deposits referred to in the definition of “LIBOR Base Rate” in Article 1
hereof); or (iii) impose any other conditions affecting this Agreement in
respect of Loans, including, without limitation, LIBOR Loans (or any of such
extensions of credit, assets, deposits or liabilities); and the result of any
event referred to in clause (i), (ii) or (iii) above shall be to increase such
Bank’s costs of making or maintaining any Loans including, without limitation,
LIBOR Loans, or its Revolving Credit Commitment, or to reduce any amount
receivable by such Bank hereunder in respect of its Commitment (such increases
in costs and reductions in amounts receivable are hereinafter referred to as
“Additional Costs”) in each case, only to the extent, with respect to LIBOR
Loans, that such Additional Costs are not included in the LIBOR Base Rate
applicable to LIBOR Loans, then, within ten (10) Business Days’ of demand made
by such Bank as promptly as practicable after it obtains knowledge that such a
Regulatory Change exists and determines to make such demand (a copy of which
demand shall be delivered to the Agent), the Borrowers shall pay to such Bank
from time to time as specified by such Bank, additional amounts which shall be
sufficient to compensate such Bank for such increased cost or reduction in
amounts receivable by such Bank from the date of such change, together with
interest on each such amount from the date demanded until payment in full
thereof at the Post-Default Rate. All references to any “Bank” shall be deemed
to include any participant in such Bank’s Revolving Credit Commitment.
               (c) Without limiting the effect of the foregoing provisions of
this Section 2.18, in the event that, by reason of any Regulatory Change, any
Bank either: (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a

23



--------------------------------------------------------------------------------



 



category of deposits or other liabilities of such Bank which includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Bank which includes LIBOR Loans, or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Bank so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Bank to make, and to convert Loans of any other Type into,
Loans of such Type hereunder shall be suspended until the date such Regulatory
Change ceases to be in effect (and all Loans of such Type then outstanding shall
be converted into Base Rate Loans or into LIBOR Loans of another duration as the
case may be, in accordance with Sections 2.17 and 2.21).
               (d) Determinations by any Bank for purposes of this Section 2.18
of the effect of any Regulatory Change on its costs of making or maintaining
Loans or on amounts receivable by it in respect of Loans, and of the additional
amounts required to compensate such Bank in respect of any Additional Costs,
shall be set forth in writing in reasonable detail describing the Additional
Costs together with a calculation demonstrating the allocation to the Borrowers
of such Additional Costs which shall be conclusive, absent manifest error.
          Section 2.19 Limitation on Types of Loans.
          Anything herein to the contrary notwithstanding, if, on or prior to
the determination of an interest rate for any LIBOR Loans for any Interest
Period therefor, the Required Banks determine (which determination shall be
conclusive):
               (a) by reason of any event affecting the money markets in the
United States of America or the London interbank market, quotations of interest
rates for the relevant deposits are not being provided in the relevant amounts
or for the relevant maturities for purposes of determining the rate of interest
for such Loans under this Agreement; or
               (b) the rates of interest referred to in the definition of “LIBOR
Base Rate” in Article 1 hereof upon the basis of which the rate of interest on
any LIBOR Loans for such period is determined, do not accurately reflect the
cost to the Banks of making or maintaining such Loans for such period;
then the Agent shall give the Borrowers and each Bank prompt notice thereof (and
shall thereafter give the Borrowers and each Bank prompt notice of the
cessation, if any, of such condition), and so long as such condition remains in
effect, the Banks shall be under no obligation to make Loans of such Type or to
convert Loans of any other Type into Loans of such Type and the Borrowers shall,
on the last day(s) of the then current Interest Period(s) for the outstanding
Loans of the affected Type either repay such Loans in accordance with
Section 2.5 hereof or convert such Loan into Loans of another Type in accordance
with Section 2.17 hereof.
          Section 2.20 Illegality.
          Notwithstanding any other provision in this Agreement, in the event
that it becomes unlawful for any Bank or its applicable Lending Office to:
(a) honor its obligation to make LIBOR Loans hereunder, or (b) maintain LIBOR
Loans hereunder, then such Bank shall promptly notify the Borrowers thereof
(with a copy to the Agent), describing such illegality in

24



--------------------------------------------------------------------------------



 




reasonable detail (and shall thereafter promptly notify the Borrowers and the
Agent of the cessation, if any, of such illegality), and such Bank’s obligation
to make LIBOR Loans and to convert Base Rate Loans into LIBOR Loans hereunder
shall, upon written notice given by such Bank to the Borrowers, be suspended
until such time as such Bank may again make and maintain LIBOR Loans and such
Bank’s outstanding LIBOR Loans shall be converted into Base Rate Loans, in
accordance with Sections 2.17 and 2.21 hereof.
          Section 2.21 Certain Conversions pursuant to Sections 2.18 and 2.20.
          If the Loans of any Bank of a particular Type (Loans of such Type are
hereinafter referred to as “Affected Loans” and such Type is hereinafter
referred to as the “Affected Type”) are to be converted pursuant to Section 2.18
or 2.20 hereof, such Bank’s Affected Loans shall be converted into Base Rate
Loans, or LIBOR Loans of another Type, as the case may be (the “New Type
Loans”), on the last day(s) of the then current Interest Period(s) for the
Affected Loans (or, in the case of a conversion required by subsection 2.18(b)
or Section 2.20 hereof, on such earlier date as such Bank may specify to the
Borrowers with a copy to the Agent) and, until such Bank gives notice as
provided below that the circumstances specified in Section 2.18 or 2.20 hereof
which gave rise to such conversion no longer exist:
               (a) to the extent that such Bank’s Affected Loans have been so
converted, all repayments of principal which would otherwise be applied to such
Affected Loans shall be applied instead to its New Type Loans;
               (b) all Loans which would otherwise be made by such Bank as Loans
of the Affected Type shall be made instead as New Type Loans and all Loans of
such Bank which would otherwise be converted into Loans of the Affected Type
shall be converted instead into (or shall remain as) New Type Loans.
          Section 2.22 Indemnification.
          The Borrowers shall pay to the Agent for the account of each Bank,
upon the request of such Bank through the Agent, such amount or amounts as shall
compensate such Bank for any loss (including loss of profit), cost or expense
incurred by such Bank (as reasonably determined by such Bank) as a result of:
               (a) any payment or repayment or conversion of a LIBOR Loan held
by such Bank on a date other than the last day of an Interest Period for such
LIBOR Loan except pursuant to Sections 2.18 or 2.20 hereof; or
               (b) any failure by the Borrowers to borrow a LIBOR Loan held by
such Bank on the date for such borrowing specified in the relevant Borrowing
Notice under Section 2.2 hereof,
such compensation to include, without limitation, an amount equal to: (i) any
loss or expense suffered by such Bank during the period from the date of receipt
of such early payment or repayment or the date of such conversion to the last
day of such Interest Period if the rate of interest obtainable by such Bank upon
the redeployment of an amount of funds equal to such Bank’s pro rata share of
such payment, repayment or conversion or failure to borrow or convert

25



--------------------------------------------------------------------------------



 




is less than the rate of interest applicable to such LIBOR Loan for such
Interest Period, or (ii) any loss or expense suffered by such Bank in
liquidating LIBOR deposits prior to maturity which correspond to such Bank’s pro
rata share of such payment, repayment, conversion, failure to borrow or failure
to convert. The determination by each such Bank of the amount of any such loss
or expense, when set forth in a written notice to the Borrowers, containing such
Bank’s calculation thereof in reasonable detail, shall be presumed correct, in
the absence of manifest error.
          Section 2.23 Swing Line Loans.
               (a) Subject to the terms and conditions hereof, each Swing Line
Bank agrees to make swing line loans (each a “Swing Line Loan” and,
collectively, the “Swing Line Loans”) to the Borrowers from time to time on any
Business Day during the period from the date of this Agreement to the sixth
Business Day preceding the Revolving Credit Commitment Termination Date,
provided that immediately after making each Swing Line Loan, the aggregate
outstanding principal balance of the Swing Line Loans will not exceed the Swing
Line Commitment, and the Total Revolving Exposure will not exceed the Total
Revolving Credit Commitment.
               (b) To request a Swing Line Loan, the Borrowers shall notify the
Agent and the Swing Line Banks by the delivery of a Borrowing Notice, which
shall be sent by facsimile and shall be irrevocable (confirmed promptly by hand
delivery to the Agent of a written Borrowing Notice in a form approved by the
Agent signed by the Borrowers), no later than: 11:00 a.m. (Cleveland, Ohio
time), on the requested borrowing date, specifying (i) the aggregate principal
amount to be borrowed and (ii) the requested borrowing date. The Swing Line
Banks will, subject to its determination that the terms and conditions of this
Agreement have been satisfied, make the requested amount available promptly on
that same day, to the Agent (for the account of the Borrowers) who, thereupon,
will promptly make such amount available to the Borrowers by crediting the
account of the Borrowers pursuant to Section 2.3. Each borrowing of a Swing Line
Loan shall be in a minimum amount of One Million ($1,000,000) Dollars and if in
excess thereof, in integral multiples of One Million ($1,000,000) Dollars, or,
if less, the unused portion of the Swing Line Commitment.
               (c) Neither Swing Line Bank shall be obligated to make any Swing
Line Loan at a time when any Bank shall be in default of its obligations under
this Agreement unless arrangements to eliminate such Swing Line Bank’s risk with
respect to such defaulting Bank’s participation in such Swing Line Loan shall
have been made for the benefit of such Swing Line Bank and such arrangements are
satisfactory to such Swing Line Bank and the Agent. Neither Swing Line Bank will
make a Swing Line Loan if the Agent, or any Bank by notice to the Swing Line
Banks and the Borrowers no later than one Business Day prior to the borrowing
date with respect to such Swing Line Loan, shall have determined that the
conditions set forth in Section 4.2 have not been satisfied and such conditions
remain unsatisfied as of the requested time of the making of such Swing Line
Loan. Each Swing Line Loan shall be due and payable on the earliest to occur of
(i) the fourteenth day after the borrowing date thereof, (ii) the fifth Business
Day prior to the Revolving Credit Commitment Termination Date, (iii) the date on
which the Swing Line Commitment shall have been terminated by the Borrowers or
the Swing Line Banks in accordance with Section 2.5(b), or (iv) the date on
which the Swing Line Loans

26



--------------------------------------------------------------------------------



 



shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise. No more than five (5) Swing Line Loans shall be
outstanding at the same time.
               (d) Upon each receipt by a Bank of notice of an Event of Default
from the Agent pursuant to Article 9, such Bank shall purchase unconditionally,
irrevocably, and severally from the Swing Line Banks a participation in the
outstanding Swing Line Loans (including accrued interest thereon) in an amount
equal to the product of its Revolving Percentage and the outstanding amount of
the Swing Line Loans (the “Swing Line Participation Amount”). Each Bank shall
also be liable for an amount equal to the product of its Revolving Percentage
and any amounts paid by the Borrowers pursuant to this Section 2.23(d) that are
subsequently rescinded or avoided, or must otherwise be restored or returned.
Such liabilities shall be unconditional and without regard to the occurrence of
any Default or the compliance by the Borrowers with any of their obligations
under the Loan Documents. In furtherance of this Section 2.23(d), upon each
receipt by a Bank of notice of an Event of Default from the Agent, such Bank
shall promptly make available to the Agent for the account of the Swing Line
Banks, as applicable, its Swing Line Participation Amount, in lawful money of
the United States and in immediately available funds. The Agent shall deliver
the payments made by each Bank pursuant to the immediately preceding sentence to
the Swing Line Banks, as applicable, promptly upon receipt thereof in like funds
as received. If a Bank does not make its Swing Line Participation Amount so
available, such Bank shall be required to pay interest to the Agent for the
account of the Swing Line Banks, as applicable, from the date such amount was
due until paid in full, on the unpaid portion thereof, at the rate set forth in
Section 2.15, payable upon demand by the Swing Line Banks, as applicable. The
Agent shall distribute such interest payments to the Swing Line Banks, as
applicable, upon receipt thereof in like funds as received. Whenever the Agent
is reimbursed by the Borrowers, for the account of the Swing Line Banks, as
applicable, for any payment in connection with Swing Line Loans and such payment
relates to an amount previously paid by a Bank pursuant to this Section 2.23,
the Agent will promptly pay over such payment to such Bank.
          Section 2.24 Extension of Revolving Credit Commitment Termination
Date.
          Subject to the following provisions, the Borrowers shall have the
option to extend the initial Revolving Credit Commitment Termination Date to
August 6, 2012. By written notice to the Agent delivered no later than six
(6) months prior to the initial Revolving Credit Commitment Termination Date, so
long as no Event of Default has occurred since the date of this Agreement, the
Borrowers may request such extension to the initial Revolving Credit Commitment
Termination Date (which request shall be accompanied by a Compliance
Certificate). Promptly upon receipt of such written notice, the Agent shall
deliver a copy to each Bank and the initial Revolving Credit Commitment
Termination Date shall be deemed so extended. In the event that the Borrowers
shall have delivered an extension notice under this Section 2.24, the Borrowers
shall pay to the Agent for the ratable benefit of the Banks on the initial
Revolving Credit Commitment Termination Date, a non-refundable extension fee in
an amount equal to fifteen (15) basis points multiplied by the Total Revolving
Credit Commitment, as then in effect.

27



--------------------------------------------------------------------------------



 



          Section 2.25 Increase in Total Revolving Credit Commitment.
               (a) The Borrowers may at their sole expense and effort and after
consulting with the Agent, request: (i) one or more Banks acceptable to the
Agent to increase (in the sole and absolute discretion of each such Bank) the
amount of their respective Revolving Credit Commitments, and/or (ii) one or more
other lending institutions acceptable to the Agent (each, a “New Lender”) to
become “Banks” and extend Revolving Credit Commitments hereunder (each such
existing Bank and each New Lender being referred to as a “Proposed Lender”). To
request an increase pursuant to this Section 2.25 (the “Commitment Increase”),
the Borrowers shall submit to the Agent a written increase request signed by the
Borrowers and in form approved by the Agent (the “Increase Request”), which
shall specify, as the case may be: (A) each such existing Bank and the amount of
the proposed increase to its Revolving Credit Commitment, or (B) the proposed
Revolving Credit Commitment for each New Lender. Promptly following receipt of
the Increase Request, the Agent shall advise each Proposed Lender of the details
thereof.
               (b) If one or more Proposed Lender(s) shall have unconditionally
agreed to such Increase Request in a writing delivered to the Borrowers and the
Agent at any time prior to the 30th day following the date of the delivery to
such Proposed Lenders(s) of the Increase Request (each such Proposed Lender
being hereinafter referred to as an “Incremental Lender”), then: (x) each such
Incremental Lender which shall then be an existing Bank shall have its Revolving
Credit Commitment increased by the amount set forth in the Increase Request, and
(y) each such Incremental Lender which shall then be a New Lender shall be and
become a “Bank” hereunder having a Revolving Credit Commitment equal to the
amount set forth in such Increase Request, provided, however, that
(1) immediately before and after giving effect thereto, no Default or Event of
Default shall or would exist, (2) each such Incremental Lender shall have
executed and delivered to the Agent a supplement to this Agreement providing for
its increased Revolving Credit Commitment or its Revolving Credit Commitment, as
applicable, in form approved by the Agent, (3) immediately after giving effect
thereto, the aggregate amount of the Total Revolving Credit Commitment shall not
exceed $1,250,000,000 less the amount of any permanent reductions under
subsection 2.5(b) hereof, (4) the increase of the Total Revolving Credit
Commitment specified in the Increase Request shall be not less than $25,000,000
or an integral multiple thereof, (5) the minimum Revolving Credit Commitment
extended by each Incremental Lender which is a New Lender shall be in a minimum
amount of $15,000,000 or an integral multiple of $1,000,000 in excess thereof,
and (6) the minimum increase to the Revolving Credit Commitment extended by each
Incremental Lender which is an existing Bank shall be in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.
               (c) Simultaneously with the Commitment Increase under this
Section 2.25, each Incremental Lender shall, to the extent necessary, purchase
from each other existing Bank, and each other existing Bank shall sell to each
Incremental Lender, in each case at par and without representation, warranty, or
recourse (in accordance with and subject to the restrictions contained in
Section 10.13), such principal amount of Loans of such other existing Bank(s),
together with all accrued and unpaid interest thereon, as will result, after
giving effect to such transaction, in each Bank’s pro rata share of Loans
outstanding being equal to such Lender’s pro rata share of the Total Revolving
Credit Commitment, provided that each such assignor Bank

28



--------------------------------------------------------------------------------



 



shall have received (to the extent of the interests, rights and obligations
assigned) payment then due and owing of the outstanding principal amount of its
Loans, accrued interest thereon, accrued fees, commissions and all other amounts
payable to it under the Loan Documents from the applicable assignee Banks (to
the extent of such outstanding principal and accrued interest, fees and
commissions) or the Borrowers (in the case of all other amounts).
     Article 3. Representations and Warranties.
     Each of the Borrowers hereby represents and warrants to the Banks and the
Agent that:
          Section 3.1 Organization.
               (a) Each Borrower is duly organized and validly existing under
the laws of its state of organization and has the power to own its assets and to
transact the business in which it is presently engaged and in which it proposes
to be engaged. Schedule 3.1 hereto accurately and completely lists, as to each
Borrower: (i) the state of incorporation or organization of each such entity,
(ii) as to each of them that is a corporation, the classes and number of
authorized and outstanding shares of capital stock of each such corporation, and
(iii) the business in which each of such entities is engaged. All of the
foregoing shares or other equity interests that are issued and outstanding have
been duly and validly issued and are fully paid and non-assessable. Except as
set forth on Schedule 3.1, none of the Borrowers has any Subsidiary.
               (b) Each Borrower is in good standing in its state of
organization and in each state in which it is qualified to do business. There
are no jurisdictions other than as set forth on Schedule 3.1 hereto in which the
character of the properties owned or proposed to be owned by each Borrower or in
which the transaction of the business of each Borrower as now conducted or as
proposed to be conducted requires or will require such Borrower to qualify to do
business and as to which failure so to qualify could have a Material Adverse
Effect on such Borrower.
          Section 3.2 Power, Authority, Consents.
          Each Borrower has the power to execute, deliver and perform the Loan
Documents to be executed by it. Each Borrower has the power to borrow hereunder
and has taken all necessary action, corporate or otherwise, to authorize the
borrowing hereunder on the terms and conditions of this Agreement. Each Borrower
has taken all necessary action, corporate or otherwise, to authorize the
execution, delivery and performance of the Loan Documents to be executed by it.
No consent or approval of any Person (including, without limitation, any
stockholder of any Borrower), no consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right
and no consent, license, certificate of need, approval, authorization or
declaration of any governmental authority, bureau or agency, is or will be
required in connection with the execution, delivery or performance by each
Borrower, or the validity or enforcement of the Loan Documents, except as set
forth on Schedule 3.2 hereto, each of which either has been duly and validly
obtained on or prior to the date hereof and is now in full force and effect, or
is designated on Schedule 3.2 as waived by the Required Banks.

29



--------------------------------------------------------------------------------



 



          Section 3.3 No Violation of Law or Agreements.
          The execution and delivery by each Borrower of each Loan Document to
which it is a party and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau or agency,
domestic or foreign, or any certificate of incorporation or by-laws or other
organizational document of each Borrower, or create (with or without the giving
of notice or lapse of time, or both) a default under or breach of any agreement,
bond, note or indenture to which any Borrower is a party, or by which any
Borrower is bound or any of their respective properties or assets is affected,
except for such defaults and breaches which in the aggregate could not have a
Material Adverse Effect on the Borrowers, or result in the imposition of any
Lien of any nature whatsoever upon any of the properties or assets owned by or
used in connection with the business of each Borrower.
          Section 3.4 Due Execution, Validity, Enforceability.
          This Agreement and each other Loan Document to which each Borrower is
a party has been duly executed and delivered by each Borrower that is a party
thereto and each constitutes the valid and legally binding obligation of each
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.
          Section 3.5 Title to Properties.
          Each of the Borrowers has good and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary course of its business, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.
          Section 3.6 Judgments, Actions, Proceedings.
          Except as set forth on Schedule 3.6 hereto, there are no outstanding
judgments, investigations, actions or proceedings, including, without
limitation, any Environmental Proceeding, pending before any court or
governmental authority, bureau or agency, with respect to or, to the best of
each Borrower’s knowledge, threatened against or affecting such Borrower or any
of its assets involving, in the case of any court proceeding, a claim in excess
of Two Hundred Fifty Thousand ($250,000) Dollars, nor, to the best of each
Borrower’s knowledge, is there any reasonable basis for the institution of any
such action or proceeding that is probable of assertion, nor are there any
pending actions or proceedings in which any Borrower is a plaintiff or
complainant.
          Section 3.7 No Defaults, Compliance With Laws.
          Except as set forth on Schedule 3.7 hereto, none of the Borrowers is
in default under any agreement, ordinance, resolution, decree, bond, note,
indenture, order or judgment to

30



--------------------------------------------------------------------------------



 




which it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it or used in the
conduct of its business is affected, which default could have a Material Adverse
Effect on such Borrower. Each Borrower has complied and is in compliance in all
respects with all applicable laws, ordinances and regulations, resolutions,
ordinances, decrees, executive orders and other similar documents and
instruments of all courts and governmental authorities, bureaus and agencies,
domestic and foreign, including, without limitation, all applicable provisions
of the Americans with Disabilities Act (42 U.S.C. §12101-12213) and the
regulations issued thereunder and all applicable Environmental Laws and
Regulations, non-compliance with which could have a Material Adverse Effect on
such Borrower.
          Section 3.8 Burdensome Documents.
          Except as set forth on Schedule 3.8 hereto, none of the Borrowers is a
party to or bound by, nor are any of the properties or assets owned by any of
the Borrowers used in the conduct of their respective businesses affected by,
any agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment, including, without limitation, any of the foregoing relating to any
Environmental Liability, that materially and adversely affects their respective
businesses, assets or conditions, financial or otherwise.
          Section 3.9 Financial Statements; Projections.
               (a) Each of the Financial Statements is complete and presents
fairly the consolidated financial position of HCRI and its Subsidiaries as at
its date, and has been prepared in accordance with GAAP. None of the Borrowers
to which any of the Financial Statements relates, has any material obligation,
liability or commitment, direct or contingent (including, without limitation,
any Environmental Liability), that is not reflected in the Financial Statements.
There has been no material adverse change in the financial position or
operations of any of the Borrowers since the date of the latest balance sheet
included in the Financial Statements (the “Latest Balance Sheet”). Each
Borrower’s fiscal year is the twelve-month period ending on December 31 in each
year.
               (b) The Projections have been prepared on the basis of the
assumptions accompanying them and reflect as of the date thereof HCRI’s good
faith projections, after reasonable analysis, of the matters set forth therein,
based on such assumptions.
          Section 3.10 Tax Returns.
          Each Borrower has filed all federal, state and local tax returns
required to be filed by it and has not failed to pay any taxes, or interest and
penalties relating thereto, on or before the due dates thereof. Except to the
extent that reserves therefor are reflected in the Financial Statements:
(i) there are no material federal, state or local tax liabilities of any of the
Borrowers, due or to become due for any tax year ended on or prior to the date
of the Latest Balance Sheet relating to such entity, whether incurred in respect
of or measured by the income of such entity, that are not properly reflected in
the Latest Balance Sheet relating to such entity, and (ii) there are no material
claims pending or, to the knowledge of each of the Borrowers, proposed or

31



--------------------------------------------------------------------------------



 



threatened against such Borrower for past federal, state or local taxes, except
those, if any, as to which proper reserves are reflected in the Financial
Statements.
          Section 3.11 Intangible Assets.
          Each Borrower possesses all patents, trademarks, service marks, trade
names, and copyrights, and rights with respect to the foregoing, necessary to
conduct its business as now conducted and as proposed to be conducted, without
any conflict with the patents, trademarks, service marks, trade names, and
copyrights and rights with respect to the foregoing, of any other Person.
          Section 3.12 Regulation U.
          No part of the proceeds received by any of the Borrowers from the
Loans will be used directly or indirectly for: (a) any purpose other than as set
forth in Section 2.8 hereof, or (b) the purpose of purchasing or carrying, or
for payment in full or in part of Indebtedness that was incurred for the
purposes of purchasing or carrying, any “margin stock”, as such term is defined
in §221.3 of Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II, Part 221.
          Section 3.13 Name Changes, Mergers, Acquisitions.
          Except as set forth on Schedule 3.13 hereto, none of the Borrowers has
within the six-year period immediately preceding the date of this Agreement
changed its name, been the surviving entity of a merger or consolidation, or,
except in the ordinary course of business, acquired all or substantially all of
the assets of any Person.
          Section 3.14 Full Disclosure.
          Neither the Financial Statements nor any certificate, opinion, or any
other statement made or furnished in writing to the Agent or any Bank by or on
behalf of the Borrowers in connection with this Agreement or the transactions
contemplated herein, contains any untrue statement of a material fact, or omits
to state a material fact necessary in order to make the statements contained
therein or herein not misleading, as of the date such statement was made. There
is no fact known to any Borrower that has, or would in the now foreseeable
future have, a Material Adverse Effect on such Borrower, which fact has not been
set forth herein, in the Financial Statements or any certificate, opinion or
other written statement so made or furnished to the Agent or the Banks.
          Section 3.15 Licenses and Approvals.
               (a) Each Borrower has all necessary licenses, permits and
governmental authorizations, including, without limitation, licenses, permits
and authorizations arising under or relating to Environmental Laws and
Regulations, to own and operate its properties and to carry on its business as
now conducted, the absence of which would have a Material Adverse Effect on the
Borrowers.

32



--------------------------------------------------------------------------------



 



               (b) To the best of HCRI’s knowledge, no violation exists of any
applicable law pertaining to the ownership or operation of any Facility or any
Operator that would have a reasonable likelihood of leading to revocation of any
license necessary for the operation of such Facility.
          Section 3.16 ERISA.
               (a) Except as set forth on Schedule 3.16 hereto, no Employee
Benefit Plan is maintained or has ever been maintained by any Loan Party or any
ERISA Affiliate, nor has any Loan Party or any ERISA Affiliate ever contributed
to a Multiemployer Plan.
               (b) There are no agreements which will provide payments to any
officer, employee, shareholder or highly compensated individual which will be
“parachute payments” under 280G of the Code that are nondeductible to any Loan
Party and which will be subject to tax under Section 4999 of the Code for which
any Loan Party will have a material withholding liability.
          Section 3.17 REIT Status.
          HCRI currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. None of the Subsidiaries of HCRI currently
has REIT Status.
     Article 4. Conditions to the Loans.
          Section 4.1 Conditions to Initial Loan(s).
          The obligation of each Bank to execute and deliver this Agreement
shall be subject to the fulfillment (to the satisfaction of the Agent) of the
following conditions precedent:
               (a) Each Borrower shall have executed and delivered to (i) each
Bank its Revolving Credit Note and (ii) each Swing Line Bank its Swing Line
Note.
               (b) (i) The Borrowers shall have paid to the Agent, for the
benefit of the Banks, the Origination Fee.
                    (ii) The Borrowers shall have paid to the Agent and DBSI, as
the case may be, the Agency Fee and the Arrangement Fee.
               (c) Counsel to the Borrowers shall have delivered its opinion to,
and in form and substance satisfactory to, the Agent.
               (d) The Agent shall have received complete copies of the
Financial Statements and the Projections, each certified as such in a
certificate executed by an executive officer of HCRI.
               (e) The Agent shall have received copies of the following:

33



--------------------------------------------------------------------------------



 



                    (i) All of the consents, approvals and waivers referred to
on Schedule 3.2 hereto (except only those which, as stated on Schedule 3.2,
shall not be delivered);
                    (ii) The certificates of incorporation (or other
organizational documents) of each of the Borrowers, certified by the Secretary
of State of their respective states of organization;
                    (iii) The by-laws (or other organizational documents) of
each of the Borrowers, certified by their respective secretaries;
                    (iv) All action taken by each of the Borrowers, corporate or
otherwise, to authorize the execution, delivery and performance of each of the
Loan Documents to which it is a party and the transactions contemplated thereby,
certified by their respective secretaries;
                    (v) Good standing certificates as of a recent date, with
respect to each of the Borrowers from the Secretary of State of their respective
states of organization and each state in which each of them is qualified to do
business; and
                    (vi) An incumbency certificate (with specimen signatures)
with respect to each of the Borrowers.
               (f) (i) Each of the Borrowers shall have complied and shall then
be in compliance with all of the terms, covenants and conditions of this
Agreement;
                    (ii) After giving effect to the initial Loan, there shall
exist no Default or Event of Default hereunder; and
                    (iii) The representations and warranties contained in
Article 3 hereof shall be true and correct on the date hereof;
and the borrowing by the Borrowers of the initial Loan hereunder shall
constitute a representation and warranty by the Borrowers as of the date hereof
that the conditions set forth in this subsection 4.1(f) have been satisfied.
               (g) All legal matters incident to the initial Loans shall be
satisfactory to counsel to the Agent.
          Section 4.2 Conditions to Subsequent Loans.
          The obligation of the Banks to make the initial Loan and each Loan
subsequent to the date hereof shall be subject to the fulfillment (to the
satisfaction of the Agent) of the following conditions precedent:
               (a) The Agent shall have received a Borrowing Notice in
accordance with Section 2.2 hereof.
               (b) Each of the Borrowers shall have complied and shall then be
in compliance with all of the terms, covenants and conditions of this Agreement;

34



--------------------------------------------------------------------------------



 



                    (i) After giving effect to the requested Loan, there shall
exist no Default or Event of Default hereunder; and
                    (ii) The representations and warranties contained in
Article 3 hereof shall be true and correct on and as of such date as if made on
and as of such date (provided Section 3.6 shall relate only to claims in excess
of $1,500,000 as of the date of such requested Loan);
and the borrowing by the Borrowers of the requested Loan hereunder shall
constitute a representation and warranty by the Borrowers as of the date of such
Loan that the conditions set forth in this subsection 4.2(c) have been
satisfied.
               (c) All legal matters incident to such Loan shall be satisfactory
to counsel for the Agent.
     Article 5. Delivery of Financial Reports, Documents and Other Information.
     While the Revolving Credit Commitments are outstanding, and, in the event
any Loan remains outstanding, so long as any of the Borrowers are indebted to
the Banks or the Agent and until payment in full of the Notes and full and
complete performance of all of its other Obligations arising hereunder, HCRI
shall deliver to each Bank:
          Section 5.1 Annual Financial Statements.
          Annually, as soon as available, but in any event within ninety
(90) days after the last day of each of its fiscal years, a consolidated balance
sheet of HCRI and its Subsidiaries as at such last day of the fiscal year, and
consolidated statements of income and retained earnings and statements of cash
flow, for such fiscal year, each prepared in accordance with generally accepted
accounting principles consistently applied, in reasonable detail, and certified
without qualification by a nationally recognized independent public accounting
firm or by any other certified public accounting firm satisfactory to the Agent
as fairly presenting the financial position and results of operations of HCRI
and its Subsidiaries as at and for the year ending on its date and as having
been prepared in accordance with GAAP; provided, however, HCRI may satisfy its
obligations to deliver the financial statements described in this Section 5.1 by
furnishing to the Banks a copy of its annual report on Form 10-K in respect of
such fiscal year together with the financial statements required to be attached
thereto, provided HCRI is required to file such annual report on Form 10-K with
the Securities and Exchange Commission and such filing is actually made.
          Section 5.2 Quarterly Financial Statements.
          As soon as available, but in any event within forty-five (45) days
after the end of each of HCRI’s fiscal quarters, a consolidated balance sheet of
HCRI and the Subsidiaries as of the last day of such quarter and consolidated
statements of income and retained earnings and statements of cash flow, for such
quarter, and on a comparative basis figures for the corresponding period of the
immediately preceding fiscal year, all in reasonable detail, each such statement
to be certified in a certificate of the chief financial officer of HCRI as
accurately presenting the financial position and the results of operations of
HCRI and its Subsidiaries as at

35



--------------------------------------------------------------------------------



 



its date and for such quarter and as having been prepared in accordance with
GAAP (subject to year-end audit adjustments); provided, however, HCRI may
satisfy its obligations to deliver the financial statements described in this
Section 5.2 by furnishing to the Banks a copy of its quarterly report on Form
10-Q in respect of such fiscal quarter together with the financial statements
required to be attached thereto, provided HCRI is required to file such
quarterly report on Form 10-Q with the Securities and Exchange Commission and
such filing is actually made.
          Section 5.3 Compliance Information.
          Promptly after a written request therefor, such other financial data
or information evidencing compliance with the requirements of this Agreement,
the Notes and the other Loan Documents, as any Bank may reasonably request from
time to time.
          Section 5.4 No Default Certificate.
          At the same time as it delivers the financial statements required
under the provisions of Sections 5.1 and 5.2 hereof, a certificate of the chief
executive officer or chief financial officer of HCRI to the effect that no Event
of Default hereunder and that no default under any other agreement to which any
Borrower is a party or by which it is bound, or by which, to the best knowledge
of HCRI or any other Borrower, any of its properties or assets, taken as a
whole, may be materially affected, and no event which, with the giving of notice
or the lapse of time, or both, would constitute such an Event of Default or
default, exists, or, if such cannot be so certified, specifying in reasonable
detail the exceptions, if any, to such statement. Such certificate shall be
accompanied by a detailed calculation indicating compliance with the covenants
contained in Section 6.9 hereof in the form annexed hereto as Exhibit C.
          Section 5.5 Intentionally Omitted.
          Section 5.6 Intentionally Omitted.
          Section 5.7 Business Plan and Projections.
          Not later than January 31st in each year, copies of HCRI’s business
plan and financial projections for the upcoming three (3) fiscal years (together
with a copy in writing of the assumptions on which such business plan and
projections were based), each certified by HCRI’s chief financial officer and
illustrating the projected income statements, balance sheets and statements of
changes in cash flow on a consolidated basis.
          Section 5.8 Quarterly Facility Reports.
               (a) As soon as available but in any event not less than ninety
(90) days after the end of each fiscal quarter of HCRI, a report with respect to
the Facilities and the Operators, the form of which is set forth on Schedule 5.8
annexed hereto and which report shall contain information for the quarterly
period immediately prior to the fiscal quarter for which the report is
submitted.

36



--------------------------------------------------------------------------------



 



               (b) Within thirty (30) days after the receipt thereof, a copy of
the annual audited financial statements of each publicly-held Operator delivered
to HCRI by each such Operator.
               (c) Such other information regarding the financial condition of
the Operators as the Agent or DBSI may from time to time reasonably request,
subject to each of their agreement that all such information shall be and remain
confidential and none of such information may be distributed to any other Person
without HCRI’s prior consent.
          Section 5.9 Accountants’ Reports.
          Promptly upon receipt thereof, copies of all material reports
submitted to HCRI by its independent accountants in connection with any annual
or interim audit of the books of HCRI or its Subsidiaries made by such
accountants which material reports are a necessary part of such annual or
interim audit.
          Section 5.10 Copies of Documents.
          Promptly upon their becoming available, copies of any: (i) financial
statements, non-routine reports and notices (other than routine correspondence),
any of which are of a material nature, requests for waivers and proxy
statements, in each case, delivered by HCRI or any of its Subsidiaries to any of
their respective existing lending institutions or creditors; (ii) correspondence
or notices received by HCRI from any federal, state or local governmental
authority that regulates the operations of HCRI or any of its Subsidiaries,
relating to an actual or threatened change or development that would be
materially adverse to HCRI or any Subsidiary; (iii) registration statements and
any amendments and supplements thereto, and any regular and periodic reports, if
any, filed by HCRI or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any governmental authority
succeeding to any or all of the functions of the said Commission; and (iv) at
the request of the Agent, any appraisals received by HCRI or any of its
Subsidiaries with respect to the properties or assets of HCRI or its
Subsidiaries during the term of this Agreement.
          Section 5.11 Notices of Defaults.
          Promptly, notice of the occurrence of any Default or Event of Default,
or any event that would constitute or cause a Material Adverse Effect in the
condition, financial or otherwise, or the operations of HCRI or any of the
Subsidiaries.
          Section 5.12 ERISA Notices and Requests.
               (a) Concurrently with such filing, a copy of each Form 5500 that
is filed with respect to each Plan with the IRS; and
               (b) Promptly, upon their becoming available, copies of: (i) all
correspondence with the PBGC, the Secretary of Labor or any representative of
the IRS with respect to any Plan, relating to an actual or threatened change or
development that would be materially adverse to the Borrower(s); (ii) all
actuarial valuations received by the Borrower(s) with respect to any Plan; and
(iii) any notices of Plan termination filed by any Plan Administrator

37



--------------------------------------------------------------------------------



 



(as those terms are used in ERISA) with the PBGC and of any notices from the
PBGC to the Borrower(s) with respect to the intent of the PBGC to institute
involuntary termination proceedings.
          Section 5.13 Additional Information.
          Such other material additional information regarding the business,
affairs and condition of the Borrowers as the Agent or DBSI may from time to
time request, including, without limitation, as soon as available but in any
event not less than forty-five (45) days after the end of each fiscal quarter of
HCRI, schedules, in form and substance satisfactory to the Agent, with respect
to HCRI on a consolidated basis, of recorded liabilities, unfunded commitments,
contingent liabilities, any off balance sheet financings including synthetic
lease transactions and sale-leaseback arrangements and other similar material
items, in each case, covering such quarter.
          Article 6. Affirmative Covenants.
          While the Revolving Credit Commitments are outstanding, and, in the
event any Loan remains outstanding, so long as any Borrower is indebted to the
Banks or the Agent, and until payment in full of the Notes and full and complete
performance of all of its other Obligations arising hereunder, each Borrower
shall:
          Section 6.1 Books and Records.
          Keep proper books of record and account in a manner reasonably
satisfactory to the Agent in which full and true entries shall be made of all
dealings or transactions in relation to its business and activities.
          Section 6.2 Inspections and Audits.
          Permit the Agent to make or cause to be made (prior to an Event of
Default, at the Banks’ expense and after the occurrence of and during the
continuance of an Event of Default, at the Borrowers’ expense), inspections and
audits of any books, records and papers of HCRI or any Subsidiary and to make
extracts therefrom and copies thereof, or to make appraisals, inspections and
examinations of any properties and facilities of HCRI or any Subsidiary, on
reasonable notice, at all such reasonable times and as often as any Bank may
reasonably require, in order to assure that the Borrowers are and will be in
compliance with their obligations under the Loan Documents or to evaluate the
investment in the then outstanding Notes. Notwithstanding the foregoing, the
Borrowers agree that the Agent shall be permitted to conduct or cause to be
conducted an annual field audit at the Borrowers’ expense.
          Section 6.3 Maintenance and Repairs.
          Cause to be maintained in good repair, working order and condition,
subject to normal wear and tear, all material properties and assets from time to
time owned by HCRI or any Subsidiary and used in or necessary for the operation
of its businesses, and make or cause to be made all reasonable repairs,
replacements, additions and improvements thereto.

38



--------------------------------------------------------------------------------



 



          Section 6.4 Continuance of Business.
          Do, or cause to be done, all things reasonably necessary to preserve
and keep in full force and effect the corporate existence of HCRI or any
Subsidiary and all permits, rights and privileges necessary for the proper
conduct of its business, and continue to engage in the same line of business and
comply in all material respects with all applicable laws, regulations and
orders.
          Section 6.5 Copies of Corporate Documents.
          Subject to the prohibitions set forth in Section 7.6 hereof, promptly
deliver to the Agent copies of any amendments or modifications to the
certificate of incorporation (or other applicable organizational documents) and
by-laws of HCRI or any Subsidiary, certified with respect to the certificate of
incorporation (or other organizational documents) by the Secretary of State of
its state of incorporation and, with respect to the by-laws, by the secretary or
assistant secretary of such corporation.
          Section 6.6 Perform Obligations.
          Pay and discharge all of the obligations and liabilities of HCRI or
any Subsidiary, including, without limitation, all taxes, assessments and
governmental charges upon its income and properties when due, unless and to the
extent only that such obligations, liabilities, taxes, assessments and
governmental charges shall be contested in good faith and by appropriate
proceedings and that, to the extent required by GAAP, proper and adequate book
reserves relating thereto are established by HCRI or any Subsidiary, and then
only to the extent that a bond is filed in cases where the filing of a bond is
necessary to avoid the creation of a Lien against any of its properties.
          Section 6.7 Notice of Litigation.
          Promptly notify the Agent in writing of any litigation, legal
proceeding or dispute, other than disputes in the ordinary course of business
or, whether or not in the ordinary course of business, involving amounts in
excess of Two Million Five Hundred Thousand ($2,500,000) Dollars, affecting HCRI
or any Subsidiary whether or not fully covered by insurance, and regardless of
the subject matter thereof (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles).
          Section 6.8 Insurance.
               (a) (i) Maintain or cause to maintain with responsible insurance
companies reasonably acceptable to the Agent such insurance on the properties of
HCRI or any Subsidiary, in such amounts and against such risks as is customarily
maintained by similar businesses and cause each Operator to do so; (ii) file
with the Agent upon its request a detailed list of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby; and (iii) within ten (10) days after notice in writing from the
Agent, obtain such additional insurance as the Agent may reasonably request; and

39



--------------------------------------------------------------------------------



 



               (b) Carry all insurance available through the PBGC or any private
insurance companies covering its obligations to the PBGC.
          Section 6.9 Financial Covenants.
          Have or maintain, with respect to HCRI, on a consolidated basis, as at
the last day of each fiscal quarter of HCRI:
          (a) a ratio of Funded Indebtedness to the sum of (x) Tangible Net
Worth, plus (y) Funded Indebtedness (the “Leverage Ratio”) of not more than
0.60:1.00; provided, however, from and after the consummation of an acquisition
permitted under Sections 7.4 or 7.8 hereof, so long as no Default or Event of
Default shall then exist or would exist after giving effect to such acquisition,
the Leverage Ratio may be increased to not more than 0.65:1.00 for the two
consecutive full fiscal quarters immediately following the date of such
acquisition.
          (b) Tangible Net Worth of not less than $1,700,000,000, plus 85% of
the Net Issuance Proceeds received by HCRI (or any of its Subsidiaries) in
connection with the issuance of any equity interest in HCRI (or any of its
Subsidiaries) other than any such equity interests issued in connection with any
dividend reinvestment program(s).
          (c) a Fixed Charge Coverage of not less than 175%.
          (d) a ratio of Unencumbered Assets to unsecured Indebtedness of not
less than 1.67 to 1.00.
          Section 6.10 Notice of Certain Events.
               (a) Promptly notify the Agent in writing of the occurrence of any
Reportable Event, as defined in Section 4043 of ERISA, if a notice of such
Reportable Event is required under ERISA to be delivered to the PBGC within
30 days after the occurrence thereof, together with a description of such
Reportable Event and a statement of the action the Borrower(s) or the ERISA
Affiliate intends to take with respect thereto, together with a copy of the
notice thereof given to the PBGC.
               (b) Promptly notify the Agent in writing if the Borrower(s) or
ERISA Affiliate receives an assessment of withdrawal liability in connection
with a complete or partial withdrawal with respect to any Multiemployer Plan,
together with a statement of the action that such Borrower(s) or ERISA Affiliate
intends to take with respect thereto.
               (c) Promptly notify the Agent in writing if any Borrower
receives: (i) any notice of any violation or administrative or judicial
complaint or order having been filed or about to be filed against such Borrower
alleging violations of any Environmental Law and Regulation, or (ii) any notice
from any governmental body or any other Person alleging that such Borrower is or
may be subject to any Environmental Liability; and promptly upon receipt
thereof, provide the Agent with a copy of such notice together with a statement
of the action such Borrower intends to take with respect thereto.

40



--------------------------------------------------------------------------------



 



          Section 6.11 Comply with ERISA.
          Materially comply with all applicable provisions of ERISA and the Code
now or hereafter in effect.
          Section 6.12 Environmental Compliance.
          Operate or cause to operate all property owned, operated or leased by
it in compliance with all Environmental Laws and Regulations, such that no
Environmental Liability arises under any Environmental Laws and Regulations,
which would result in a Lien on any property of any Borrower.
          Section 6.13 Maintenance of REIT Status.
          Maintain its REIT Status.
     Article 7. Negative Covenants.
     While the Revolving Credit Commitments are outstanding, and, in the event
any Loan remains outstanding, so long as any Borrower is indebted to the Banks
or the Agent and until payment in full of the Notes and full and complete
performance of all of its other Obligations arising hereunder, HCRI shall not
and shall not permit any of its Subsidiaries to do, agree to do, or permit to be
done, any of the following:
          Section 7.1 Indebtedness.
          Create, incur, permit to exist or have outstanding any Indebtedness,
except:
               (a) Indebtedness of the Borrowers to the Banks and the Agent and
under this Agreement and the Notes;
               (b) Taxes, assessments and governmental charges, non-interest
bearing accounts payable and accrued liabilities, in any case not more than
90 days past due from the original due date thereof (unless the failure to
satisfy such obligations is pursuant to the good faith contest by appropriate
dispute or other proceedings as set forth in Section 6.6 hereof), and
non-interest bearing deferred liabilities other than for borrowed money (e.g.,
deferred compensation and deferred taxes), in each case incurred and continuing
in the ordinary course of business;
               (c) Indebtedness secured by the security interests referred to in
subsection 7.2(b) hereof;
               (d) Indebtedness consisting of contingent obligations permitted
by Section 7.3 hereof;
               (e) Unsecured Indebtedness;

41



--------------------------------------------------------------------------------



 



               (f) In addition to the Indebtedness otherwise permitted under
this Section 7.1, Indebtedness secured by Liens provided that (x) no Default or
Event of Default then exists, and (y) immediately after giving effect to the
incurrence of such Indebtedness, (i) no Default or Event of Default will occur,
and (ii) the total outstanding amount of such Indebtedness of HCRI, on a
consolidated basis, plus the total outstanding amount of Indebtedness permitted
under subsection 7.1(c), does not exceed thirty (30%) percent of Consolidated
Total Assets as of any date of determination thereof; and
               (g) As set forth on Schedule 7.1 hereto.
          Section 7.2 Liens.
          Create, or assume or permit to exist, any Lien on any of the
properties or assets of the Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired, except:
               (a) Permitted Liens;
               (b) Purchase money Liens on property acquired or held by HCRI or
its Subsidiaries in the ordinary course of business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided, that (i) any such Lien attaches to such
property concurrently with or within twenty (20) days after the acquisition
thereof, (ii) such Lien attaches solely to the property so acquired in such
transaction, (iii) the principal amount of the debt secured thereby does not
exceed 100% of the cost of such property, and (iv) the aggregate amount of all
such Indebtedness on a consolidated basis for HCRI and its Subsidiaries shall
not at any time exceed $1,000,000.00;
               (c) Liens securing Indebtedness created after the date hereof and
permitted under subsection 7.1(f) hereof; and
               (d) As set forth on Schedule 7.2 hereto.
          Section 7.3 Guaranties.
          Assume, endorse, be or become liable for, or guarantee, the
obligations of any Person, except (i) by the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business,
(ii) guarantees in support of Facilities if, after giving effect to the proposed
guarantee, the aggregate amount of all such obligations guaranteed by the
Borrowers, or any of them (exclusive of the guarantees referred to in subsection
7.3(iii) hereof), would not exceed One Hundred Fifty Million ($150,000,000)
Dollars, and (iii) as set forth on Schedule 7.1 hereof. For the purposes hereof,
the term “guarantee” shall include any agreement, whether such agreement is on a
contingency or otherwise, to purchase, repurchase or otherwise acquire
Indebtedness of any other Person, or to purchase, sell or lease, as lessee or
lessor, property or services, in any such case primarily for the purpose of
enabling another person to make payment of Indebtedness, or to make any payment
(whether as an advance, capital contribution, purchase of an equity interest or
otherwise) to assure a minimum equity, asset base, working capital or other
balance sheet or financial condition, in connection with the Indebtedness of
another Person, or to supply funds to or in any manner invest in another Person
in connection with such Person’s Indebtedness.

42



--------------------------------------------------------------------------------



 



          Section 7.4 Mergers, Acquisitions.
          Merge or consolidate with any Person, or, acquire all or substantially
all of the assets or any of the capital stock or other equity interests of any
Person unless (a) a Borrower is the surviving entity, (b) no Default or Event of
Default exists or will occur after giving effect thereto, and (c) the approval
of the stockholders of HCRI is not required under Section 312.03(c) of the New
York Stock Exchange’s Listed Company Manual or any successor provision of such
manual.
          Section 7.5 Distributions.
          Declare or pay any dividends or make any distribution of any kind on
HCRI’s outstanding stock, or set aside any sum for any such purpose, except
that:
               (a) HCRI may declare and make dividend payments or other
distributions payable solely in its common stock;
               (b) HCRI may declare and pay cash dividends if, and only if at
the time of such payment and after giving effect thereto, no Event of Default
shall exist hereunder; and
               (c) if a Default or an Event of Default exists or will occur as a
result of the dividend payment, HCRI may declare and pay dividends to the
minimum extent necessary (taking into account any dividends or distributions
otherwise made including under subsection 7.5(b)) to generate the minimum
deduction for dividends paid during each year that would be required to satisfy
Code Section 857(a)(1).
          Section 7.6 Changes in Structure.
          Amend, supplement or modify the certificate of incorporation or
by-laws (or other applicable organizational documents) of any Borrower in a
manner which would be reasonably likely to cause a Material Adverse Effect.
          Section 7.7 Disposition of Assets.
          Make any Disposition of Property, or enter into any agreement to do
so, unless (a) the Disposition is at fair market value, and (b) at the time of
the Disposition and after giving effect thereto, no Default or Event of Default
exists; provided if such a Disposition constitutes the sale of all or
substantially all of the assets of a Borrower or the sale of all of the equity
interest in a Borrower, upon written notice to the Agent, such Borrower shall be
released as a Borrower under this Agreement and shall be discharged from all of
the Obligations of a Borrower under this Agreement except only those, if any,
that are specified in this Agreement as surviving any such payment, provided
further, any such release of a Borrower shall have no effect on the joint and
several obligations of the remaining Borrowers under this Agreement and
notwithstanding the foregoing, HCRI shall at all times remain a Borrower
hereunder.

43



--------------------------------------------------------------------------------



 



          Section 7.8 Investments.
          Make, or suffer to exist, any Investment in any Person, including,
without limitation, any shareholder, director, officer or employee of HCRI or
any of its Subsidiaries, except:
               (a) Investments in:
                    (i) obligations issued or guaranteed by the United States of
America;
                    (ii) certificates of deposit, bankers acceptances and other
“money market instruments” issued by any bank or trust company organized under
the laws of the United States of America or any State thereof and having capital
and surplus in an aggregate amount of not less than $100,000,000;
                    (iii) open market commercial paper bearing the highest
credit rating issued by S&P or by another nationally recognized credit rating
agency;
                    (iv) repurchase agreements entered into with any bank or
trust company organized under the laws of the United States of America or any
State thereof and having capital and surplus in an aggregate amount of not less
than $100,000,000 relating to United States of America government obligations;
and
                    (v) shares of “money market funds”, each having net assets
of not less than $100,000,000;
in each case maturing or being due or payable in full not more than 180 days
after the Borrowers’ acquisition thereof.
               (b) Investments by HCRI in any Subsidiary, and by any Subsidiary
in HCRI or another Subsidiary, provided, not less than thirty (30) days after
the end of each fiscal quarter, HCRI shall cause each Subsidiary, formed or
acquired during such immediately preceding fiscal quarter, to become a party to
this Agreement and a signatory to the Notes (other than with respect to any
newly acquired Subsidiary if any Debt Instrument or ground lease to which such
Subsidiary is a party prohibits it from becoming a party to this Agreement),
with the effect that each such new Subsidiary shall be deemed to become a
“Borrower” for the purposes of this Agreement and in connection therewith, there
shall be delivered to the Agent with respect to such Subsidiary those
certificates and documents described in subsection 4.1(e) hereof and all legal
matters incident to the addition of such Subsidiary as a “Borrower” hereunder
shall be satisfactory to counsel to the Agent.
               (c) The acquisition by HCRI and its Subsidiaries, on a
consolidated basis, of Facilities and Mortgages and any real estate, whether
developed or undeveloped, that the Borrowers intend to principally use for a
Facility, and subject to subsection 7.8(d) below, Investments in Operators in
the ordinary course of business.

44



--------------------------------------------------------------------------------



 



               (d) Investments in any Person provided that the aggregate Cash
portion of all such Investments does not exceed an amount equal to twenty (20%)
percent of Consolidated Total Assets as at any date of determination thereof,
prior to giving effect to any such Investment.
For purposes of subsection 7.8(a)-(d) and Section 7.14 hereof, “Investments”
shall mean, by any Person:
               (i) the amount paid or committed to be paid, or the value of
property or services contributed or committed to be contributed, by such Person
for or in connection with the acquisition by such Person of any stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person; and
               (ii) the amount of any advance, loan or extension of credit by
such Person, to any other Person, or guaranty or other similar obligation of
such Person with respect to any Indebtedness of such other Person, and (without
duplication) any amount committed to be advanced, loaned, or extended by such
Person to any other Person, or any amount the payment of which is committed to
be assured by a guaranty or similar obligation by such Person for the benefit
of, such other Person.
          Section 7.9 Fiscal Year.
          Change its fiscal year.
          Section 7.10 ERISA Obligations.
          Permit the establishment of any Employee Benefit Plan or amend any
Employee Benefit Plan which establishment or amendment could result in liability
to any Loan Party or increase the obligation for post-retirement welfare
benefits of any Loan Party which liability or increase, individually or together
with all similar liabilities and increases, has a Material Adverse Effect on any
Loan Party.
          Section 7.11 Intentionally Omitted.
          Section 7.12 Intentionally Omitted.
          Section 7.13 Use of Cash.
          Use, or permit to be used, in any manner or to any extent, each
Borrower’s Cash from operations for the benefit of any Person, except: (a) in
connection with the payment or prepayment of expenses (other than Capital
Expenditures) directly incurred for the benefit of each Borrower in the
maintenance and operation of its business, in each case only in the ordinary
course of its business, (b) for the payment of required payments of principal
and interest on Indebtedness of each Borrower permitted to exist hereunder, and
(c) for uses that are otherwise specifically permitted by this Agreement.

45



--------------------------------------------------------------------------------



 



          Section 7.14 Transactions with Affiliates.
          Except as expressly permitted by this Agreement, directly or
indirectly: (a) make any Investment in an Affiliate; (b) transfer, sell, lease,
assign or otherwise dispose of any assets to an Affiliate; (c) merge into or
consolidate with or purchase or acquire assets from an Affiliate; or (d) enter
into any other transaction directly or indirectly with or for the benefit of any
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided, however, that: (i) payments on
Investments expressly permitted by Section 7.8 hereof may be made, (ii) any
Affiliate who is a natural person may serve as an employee or director of HCRI
or any Subsidiary and receive reasonable compensation for his services in such
capacity, and (iii) HCRI or any Subsidiary may enter into any transaction with
an Affiliate providing for the leasing of property, the rendering or receipt of
services or the purchase or sale of product, inventory and other assets in the
ordinary course of business if the monetary or business consideration arising
therefrom would be substantially as advantageous to HCRI or a Subsidiary as the
monetary or business consideration that would obtain in a comparable arm’s
length transaction with a Person not an Affiliate.
          Section 7.15 Hazardous Material.
          Cause or permit: (i) any Hazardous Material to be placed, held,
located or disposed of, on, under or at any Facility or any part thereof, except
for such Hazardous Materials that are necessary for HCRI’s or any Subsidiary’s
or any Operator’s operation of its business thereon and which shall be used,
stored, treated and disposed of in compliance with all applicable Environmental
Laws and Regulations or (ii) such Facility or any part thereof to be used as a
collection, storage, treatment or disposal site for any Hazardous Material. HCRI
and each Subsidiary acknowledges and agrees that the Agent and the Banks shall
have no liability or responsibility for either:
                    (i) damage, loss or injury to human health, the environment
or natural resources caused by the presence, disposal, release or threatened
release of Hazardous Materials on any part of such Facility; or
                    (ii) abatement and/or clean-up required under any applicable
Environmental Laws and Regulations for a release, threatened release or disposal
of any Hazardous Materials located at any Facility or used by or in connection
with HCRI’s or any Subsidiary’s or any Operator’s business.
          Section 7.16 Construction Investments.
          Permit the outstanding principal amount, accrued interest on and
related fees in connection with its Construction Investments to exceed an amount
equal to thirty-five (35%) percent of Consolidated Total Assets; provided, the
Borrowers shall not make a Construction Investment for a Facility unless
(i) there is included in the terms thereof an agreement for the conversion of
the Borrower(s) interests in the Facility upon the completion thereof into full
ownership or a mortgage interest, and (ii) if a mortgage interest, the
Borrower(s) shall retain a first Lien on such Facility.

46



--------------------------------------------------------------------------------



 



     Article 8. Events of Default.
     If any one or more of the following events (“Events of Default”) shall
occur and be continuing, the Revolving Credit Commitments shall terminate and
the entire unpaid balance of the principal of and interest on the Notes
outstanding and all other obligations and Indebtedness of each of the Borrowers
to the Banks and the Agent arising hereunder and under the other Loan Documents
shall immediately become due and payable upon written notice to that effect
given to the Borrowers by the Agent (except that in the case of the occurrence
of any Event of Default described in Section 8.6 no such notice shall be
required), without presentment or demand for payment, notice of non-payment,
protest or further notice or demand of any kind, all of which are expressly
waived by each Borrower:
          Section 8.1 Payments.
          Failure by any Borrower to make any payment or mandatory repayment of
principal or interest upon any Note or to make any payment of any Fee when due;
or
          Section 8.2 Certain Covenants.
          Failure by any Borrower to perform or observe any of the agreements of
a Borrower contained in Section 5.11, Section 6.9 or Article 7 hereof; or
          Section 8.3 Other Covenants.
          Failure by any Borrower to perform or observe any other term,
condition or covenant of this Agreement or of any of the other Loan Documents to
which it is a party, which shall remain unremedied for a period of thirty
(30) days after notice thereof shall have been given to such Borrower by the
Agent; or
          Section 8.4 Other Defaults.
               (a) Failure by any Borrower to perform or observe any term,
condition or covenant of any bond, note, debenture, loan agreement, indenture,
guaranty, trust agreement, mortgage or similar instrument to which it is a party
or by which it is bound, or by which any of its properties or assets may be
affected (a “Debt Instrument”), so that, as a result of any such failure to
perform, the Indebtedness included therein or secured or covered thereby may be
declared due and payable prior to the date on which such Indebtedness would
otherwise become due and payable; or
               (b) Any event or condition referred to in any Debt Instrument
shall occur or fail to occur, so that, as a result thereof, the Indebtedness
included therein or secured or covered thereby may be declared due and payable
prior to the date on which such Indebtedness would otherwise become due and
payable; or
               (c) Failure to pay any Indebtedness for borrowed money due at
final maturity or pursuant to demand under any Debt Instrument;

47



--------------------------------------------------------------------------------



 



provided, however, that the provisions of this Section 8.4 shall not be
applicable to any Debt Instrument that on the date this Section 8.4 would
otherwise be applicable thereto, relates to or evidences Indebtedness in a
principal amount of less than $1,500,000; or
          Section 8.5 Representations and Warranties.
          Any representation or warranty made in writing to the Banks or the
Agent in any of the Loan Documents or in connection with the making of the
Loans, or any certificate, statement or report made or delivered in compliance
with this Agreement, shall have been false or misleading in any material respect
when made or delivered; or
          Section 8.6 Bankruptcy.
               (a) Any Borrower shall make an assignment for the benefit of
creditors, file a petition in bankruptcy, be adjudicated insolvent, petition or
apply to any tribunal for the appointment of a receiver, custodian, or any
trustee for it or a substantial part of its assets, or shall commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect, or any Borrower shall take any corporate action to
authorize any of the foregoing actions; or there shall have been filed any such
petition or application, or any such proceeding shall have been commenced
against it, that remains undismissed for a period of sixty (60) days or more; or
any order for relief shall be entered in any such proceeding; or any Borrower by
any act or omission shall indicate its consent to, approval of or acquiescence
in any such petition, application or proceeding or the appointment of a
custodian, receiver or any trustee for it or any substantial part of its
properties, or shall suffer any custodianship, receivership or trusteeship to
continue undischarged for a period of thirty (30) days or more; or
               (b) Any Borrower shall generally not pay its debts as such debts
become due; or
               (c) Any Borrower shall have concealed, removed, or permitted to
be concealed or removed, any part of its property, with intent to hinder, delay
or defraud its creditors or any of them or made or suffered a transfer of any of
its property that may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or shall have made any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or shall have suffered or permitted, while insolvent, any creditor to
obtain a Lien upon any of its property through legal proceedings or distraint
that is not vacated within thirty (30) days from the date thereof; or
          Section 8.7 Judgments.
          Any judgment against any Borrower or any attachment, levy or execution
against any of its properties for any amount in excess of One Million Five
Hundred Thousand ($1,500,000) Dollars shall remain unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days or more;
or

48



--------------------------------------------------------------------------------



 



          Section 8.8 ERISA.
               (a) The termination of any Plan or the institution by the PBGC of
proceedings for the involuntary termination of any Plan, in either case, by
reason of, or that results or could result in, a “material accumulated funding
deficiency” under Section 412 of the Code; or
               (b) Failure by any Borrower to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it; or
          Section 8.9 Material Adverse Effect.
          There shall occur a Material Adverse Effect; or
          Section 8.10 Ownership.
               (i) Any Person, or a group of related Persons, shall acquire
(a) beneficial ownership in excess of 25% of the outstanding stock of HCRI or
other voting interest having ordinary voting powers to elect a majority of the
directors, managers or trustees of HCRI (irrespective of whether at such time
stock of any other class or classes shall have or might have voting power by
reason of the happening of any contingency), or (b) all or substantially all of
the Investments of HCRI, or (ii) a majority of the Board of Directors of HCRI,
at any time, shall be composed of Persons other than (a) Persons who were
members of the Board of Directors on the date of this Agreement, or (b) Persons
who subsequently become members of the Board of Directors and who either (x) are
appointed or recommended for election with the affirmative vote of a majority of
the directors in office as of the date of this Agreement, or (y) are appointed
or recommended for election with the affirmative vote of a majority of the Board
of Directors of HCRI then in office; or
          Section 8.11 REIT Status, Etc.
          HCRI shall at any time fail to maintain its REIT Status, or HCRI or
any Subsidiary shall lose, through suspension, termination, impoundment,
revocation, failure to renew or otherwise, any material license or permit; or
          Section 8.12 Environmental.
          Any of the Borrowers or any of their respective Facilities shall
become subject to one or more Liens for costs or damages in excess of One
Million ($1,000,000) Dollars indi-vidually or in the aggregate under any
Environmental Laws and Regulations, such Liens shall remain in place for thirty
(30) days after the creation thereof and such Liens are reasonably likely to
cause a Material Adverse Effect; or
          Section 8.13 Default by Operator.
          Thirty (30) days after the acceleration by any Borrower of the
obligations of an Operator as a result of any default in the payment of amounts
which are due and owing under

49



--------------------------------------------------------------------------------



 



any lease, note, mortgage or related security documents in connection with any
Facility of such Operator (such Facility, herein referred to as the “Defaulted
Facility”), in the event the Lease Rental Expense and/or Mortgage Expense
arising from the Defaulted Facility accounts for 20% or more of the aggregate
amount of all Lease Rental Expense and/or Mortgage Expense owing to the
Borrowers from all Operators during the immediately preceding four (4) calendar
quarters.
     Article 9. The Agent.
          Section 9.1 Appointment, Powers and Immunities.
          Each Bank hereby irrevocably appoints and authorizes the Agent to act
as its agent hereunder and the other Loan Documents with such powers as are
specifically delegated to the Agent by the terms of this Agreement and the other
Loan Documents together with such other powers as are reasonably incidental
thereto. The Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the other Loan Documents and shall not
be a trustee for any Bank. The Agent shall not be responsible to the Banks for
any recitals, statements, representations or warranties contained in this
Agreement or the other Loan Documents in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or the other Loan Documents, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or any other document referred to or provided for herein or therein or
for the collectibility of the Loans or for any failure by any Borrower to
perform any of its obligations hereunder or under the other Loan Documents. The
Agent may employ agents and attorneys-in-fact and shall not be answerable,
except as to money or securities received by it or its authorized agents, for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care. Neither the Agent nor any of its directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or the other Loan Documents or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct.
          Section 9.2 Reliance by Agent.
          The Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper person or persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Agent. As to any matters not expressly provided for by this Agreement or the
other Loan Documents, the Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or the other Loan Documents in
accordance with instructions signed by the Required Banks, and such instructions
of the Required Banks and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks.
          Section 9.3 Events of Default.
          The Agent shall not be deemed to have knowledge of the occurrence of a
Default (other than the non-payment of principal of or interest on Loans) unless
the Agent has received notice from a Bank or the Borrower specifying such
Default and stating that such notice is a

50



--------------------------------------------------------------------------------



 



“Notice of Default”. In the event that the Agent receives such a notice of the
occurrence of a Default, the Agent shall give notice thereof to the Banks (and
shall give each Bank notice of each such non-payment). The Agent shall (subject
to Section 9.7 hereof) take such action with respect to such Default as shall be
directed in writing by the Required Banks (or all of the Banks, if required by
the terms of this Agreement).
          Section 9.4 Rights as a Bank.
          With respect to its Revolving Credit Commitment and the Loans made by
it, the Agent in its capacity as a Bank hereunder shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not acting as the Agent, and the term “Bank” or “Banks” shall, unless the
context otherwise indicates, include the Agent in its individual capacity. The
Agent and its Affiliates may (without having to account therefor to any Bank)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with each Borrower or its Affiliates, as if it were not
acting as the Agent, and the Agent may accept fees and other consideration from
each Borrower or its Affiliates, for services in connection with this Agreement
or any of the other Loan Documents or otherwise without having to account for
the same to the Banks.
          Section 9.5 Indemnification.
          The Banks shall indemnify the Agent (to the extent not reimbursed by
each Borrower under Sections 10.1 and 10.2 hereof), ratably in accordance with
the aggregate principal amount of the Loans made by the Banks (or, if no Loans
are at the time outstanding, ratably in accordance with their respective
Revolving Credit Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement or any of the other Loan Documents or any other documents contemplated
by or referred to herein or therein or the transactions contemplated by or
referred to herein or therein or the transactions contemplated hereby and
thereby (including, without limitation, the costs and expenses that each
Borrower is obligated to pay under Sections 10.1 and 10.2 hereof, but excluding
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or of any
such other documents, provided that no Bank shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.
          Section 9.6 Non-Reliance on Agent and other Banks.
          Each Bank agrees that it has, independently and without reliance on
the Agent or any other Bank, and based on such documents and information as it
has deemed appropriate, made its own credit analysis of each Borrower and
decision to enter into this Agreement and that it will, independently and
without reliance upon the Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or the other Loan Documents. The Agent shall not be required to keep itself
informed as to the performance or observance by each Borrower of this Agreement
or the other Loan Documents or any other

51



--------------------------------------------------------------------------------



 



document referred to or provided for herein or therein or to inspect the
properties or books of each Borrower. Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by the
Agent hereunder or the other Loan Documents, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of each Borrower, that
may come into the possession of the Agent or any of its Affiliates.
          Section 9.7 Failure to Act.
          Except for action expressly required of the Agent hereunder, the Agent
shall in all cases be fully justified in failing or refusing to act hereunder or
thereunder unless it shall be indemnified to its satisfaction by the Banks
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.
          Section 9.8 Resignation or Removal of Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by giving not less than
10 days’ prior written notice thereof to the Banks and each Borrower and the
Agent may be removed at any time with or without cause by the Required Banks.
Upon any such resignation or removal, the Required Banks shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Required Banks and shall have accepted such appointment within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Banks’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Banks, after consultation with the Borrowers, appoint a successor Agent which
shall be a bank with a combined capital and surplus of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article 9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Agent.
          Section 9.9 Sharing of Payments.
               (a) Prior to any acceleration by the Agent and the Banks of the
Obligations:
                    (i) in the event that any Bank shall obtain payment in
respect of a Note, or interest thereon, whether voluntarily or involuntarily,
and whether through the exercise of a right of banker’s lien, set-off or
counterclaim against each Borrower or otherwise, in a greater proportion than
any such payment obtained by any other Bank in respect of the corresponding Note
held by it, then the Bank so receiving such greater proportionate payment shall
purchase for cash from the other Bank or Banks such portion of each such other
Bank’s or Banks’ Loan as shall be necessary to cause such Bank receiving the
proportionate overpayment to share the excess payment with each Bank; and

52



--------------------------------------------------------------------------------



 



                    (ii) in the event that any Bank shall obtain payment in
respect of any Interest Rate Contract to which such Bank is a party, whether
voluntarily or involuntarily, and whether through the exercise of a right of
banker’s lien, set-off or counterclaim against each Borrower or otherwise, such
Bank shall be permitted to retain the full amount of such payment and shall not
be required to share such payment with any other Bank.
               (b) Upon or following any acceleration by the Agent and the Banks
of the Obligations, in the event that any Bank shall obtain payment in respect
of a Note, or interest or Fees thereon, or in respect of an Interest Rate
Contract to which such Bank is a party, whether voluntarily or involuntarily,
and whether through the exercise of a right of banker’s lien, set-off or
counterclaim against each Borrower or otherwise, in a greater proportion than
any such payment obtained by any other Bank in respect of the aggregate amount
of the corresponding Note held by such Bank and any Interest Rate Contract to
which such Bank is a party, then the Bank so receiving such greater
proportionate payment shall purchase for cash from the other Bank or Banks such
portion of each such other Bank’s or Banks’ Loan as shall be necessary to cause
such Bank receiving the proportionate overpayment to share the excess payment
with each Bank. For the purposes of this subsection 9.9(b), payments on Notes
received by each Bank shall be in the same proportion as the proportion of:
(A) the sum of: (x) the Obligations owing to such Bank in respect of the Note
held by such Bank, plus (y) the Obligations owing to such Bank in respect of
Interest Rate Contracts to which such Bank is party, if any, to (B) the sum of:
(x) the Obligations owing to all of the Banks in respect of all of the Notes,
plus (y) the Obligations owing to all of the Banks in respect of all Interest
Rate Contracts to which any Bank is a party; provided, however, that, with
respect to subsections 9.9(a)(i) and (b) above, if all or any portion of such
excess payment or benefits is thereafter recovered from the Bank that received
the proportionate overpayment, such purchase of Loans or payment of benefits, as
the case may be, shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
     Article 10. Miscellaneous Provisions.
          Section 10.1 Fees and Expenses; Indemnity.
               (a) The Borrowers will promptly pay all costs of the Agent in
preparing the Loan Documents and all costs and expenses of the issue of the
Notes and of each Borrower’s performance of and compliance with all agreements
and conditions contained herein on its part to be performed or complied with and
the reasonable fees and expenses and disbursements of counsel to the Agent in
connection with the preparation, execution and delivery, administration,
interpretation and enforcement of this Agreement, the other Loan Documents and
all other agreements, instruments and documents relating to this transaction,
the consummation of the transactions contemplated by all such documents, the
preservation of all rights of the Banks and the Agent, the negotiation,
preparation, execution and delivery of any amendment, modification or supplement
of or to, or any consent or waiver under, any such document (or any such
instrument that is proposed but not executed and delivered) and with any claim
or action threatened, made or brought against any of the Banks or the Agent
arising out of or relating to any extent to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby (other than a claim
or action resulting from the gross negligence, willful misconduct, or
intentional violation of law by the Agent and or the Banks).

53



--------------------------------------------------------------------------------



 



               (b) In addition, the Borrowers will promptly pay all costs and
expenses (including, without limitation, reasonable fees and disbursements of
counsel) suffered or incurred by each Bank in connection with its enforcement of
the payment of the Notes held by it or any other sum due to it under this
Agreement or any of the other Loan Documents or any of its other rights
hereunder or thereunder. In addition to the foregoing, the Borrowers shall
indemnify each Bank and the Agent and each of their respective directors,
officers, employees, attorneys, agents and Affiliates against, and hold each of
them harmless from, any loss, liabilities, damages, penalties, claims, costs and
expenses (including reasonable attorneys’ fees and disbursements) suffered or
incurred by any of them arising out of, resulting from or in any manner
connected with, the execution, delivery and performance of each of the Loan
Documents, the Loans and any and all transactions related to or consummated in
connection with the Loans (other than as a result of the gross negligence,
willful misconduct or intentional violation of law by the party seeking
indemnification), including, without limitation, losses, liabilities, damages,
penalties, claims, costs and expenses suffered or incurred by any Bank or the
Agent or any of their respective directors, officers, employees, attorneys,
agents or Affiliates arising out of or related to any Environmental Liability or
Environmental Proceeding, or in investigating, preparing for, defending against,
or providing evidence, producing documents or taking any other action in respect
of any commenced or threatened litigation, administrative proceeding or
investigation under any federal securities law or any other statute of any
jurisdiction, or any regulation, or at common law or otherwise against the
Agent, the Banks or any of their officers, directors, affiliates, agents or
Affiliates, that is alleged to arise out of or is based upon: (i) any untrue
statement or alleged untrue statement of any material fact of any Borrower and
its affiliates in any document or schedule filed with the Securities and
Exchange Commission or any other governmental body; (ii) any omission or alleged
omission to state any material fact required to be stated in such document or
schedule, or necessary to make the statements made therein, in light of the
circumstances under which made, not misleading; (iii) any acts, practices or
omission or alleged acts, practices or omissions of any Borrower or its agents
related to the making of any acquisition, purchase of shares or assets pursuant
thereto, financing of such purchases or the consummation of any other
transactions contemplated by any such acquisitions that are alleged to be in
violation of any federal securities law or of any other statute, regulation or
other law of any jurisdiction applicable to the making of any such acquisition,
the purchase of shares or assets pursuant thereto, the financing of such
purchases or the consummation of the other transactions contemplated by any such
acquisition; or (iv) any withdrawals, termination or cancellation of any such
proposed acquisition for any reason whatsoever. The indemnity set forth herein
shall be in addition to any other obligations or liabilities of any Borrower to
the Agent and the Banks hereunder, at common law or otherwise. The provisions of
this Section 10.1 shall survive the payment of the Notes and the termination of
this Agreement.
          Section 10.2 Taxes.
          If, under any law in effect on the date of the closing of any Loan
hereunder, or under any retroactive provision of any law subsequently enacted,
it shall be determined that any Federal, state or local tax is payable in
respect of the issuance of any Note, or in connection with the filing or
recording of any assignments, mortgages, financing statements, or other
documents (whether measured by the amount of Indebtedness secured or otherwise)
as contemplated by this Agreement, then each Borrower will pay any such tax and
all interest and penalties, if any, and

54



--------------------------------------------------------------------------------



 



will indemnify the Banks and the Agent against and save each of them harmless
from any loss or damage resulting from or arising out of the nonpayment or delay
in payment of any such tax. If any such tax or taxes shall be assessed or levied
against any Bank or any other holder of a Note, such Bank, or such other holder,
as the case may be, may notify each Borrower and make immediate payment thereof,
together with interest or penalties in connection therewith, and shall thereupon
be entitled to and shall receive immediate reimbursement therefor from each
Borrower. Notwithstanding any other provision contained in this Agreement, the
covenants and agreements of the Borrowers in this Section 10.2 shall survive
payment of the Notes and the termination of this Agreement.
          Section 10.3 Payments.
          As set forth in Article 2 hereof, all payments by each Borrower on
account of principal, interest, fees and other charges (including any
indemnities) shall be made to the Agent at the Principal Office of the Agent, in
lawful money of the United States of America in immediately available funds, by
wire transfer or otherwise, not later than 11:00 A.M. Cleveland, Ohio time on
the date such payment is due. Any such payment made on such date but after such
time shall, if the amount paid bears interest, be deemed to have been made on,
and interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day. If any payment of principal or interest becomes due on
a day other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension shall be included in computing interest in
connection with such payment. All payments hereunder and under the Notes shall
be made without set-off or counterclaim and in such amounts as may be necessary
in order that all such payments shall not be less than the amounts otherwise
specified to be paid under this Agreement and the Notes (without regard to
withholding for or on account of: (i) any present or future taxes, levies,
imposts, duties or other similar charges of whatever nature imposed by any
government or any political subdivision or taxing authority thereof, other than
any tax (except those referred to in clause (ii) below) on or measured by the
net income of the Bank to which any such payment is due pursuant to applicable
federal, state and local income tax laws, and (ii) deduction of amounts equal to
the taxes on or measured by the net income of such Bank payable by such Bank
with respect to the amount by which the payments required to be made under this
sentence exceed the amounts otherwise specified to be paid in this Agreement and
the Notes). Upon payment in full of any Note, the Bank holding such Note shall
mark the Note “Paid” and return it to the Borrowers.
          Section 10.4 Survival of Agreements and Representations; Construction.
          All agreements, representations and warranties made herein shall
survive the delivery of this Agreement and the Notes. The headings used in this
Agreement and the table of contents are for convenience only and shall not be
deemed to constitute a part hereof. All uses herein of the masculine gender or
of singular or plural terms shall be deemed to include uses of the feminine or
neuter gender, or plural or singular terms, as the context may require.
          Section 10.5 Lien on and Set-off of Deposits.
          As security for the due payment and performance of all the
Obligations, each Borrower hereby grants to Agent for the ratable benefit of the
Banks a Lien on any and all

55



--------------------------------------------------------------------------------



 



deposits or other sums at any time credited by or due from the Agent or any Bank
to the Borrower, whether in regular or special depository accounts or otherwise,
and any and all monies, securities and other property of the Borrower, and the
proceeds thereof, now or hereafter held or received by or in transit to any Bank
or the Agent from or for such Borrower, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and any such deposits, sums,
monies, securities and other property, may at any time after the occurrence and
during the continuance of any Event of Default be set-off, appropriated and
applied by any Bank or the Agent against any of the Obligations, whether or not
any of such Obligations is then due or is secured by any collateral.
          Section 10.6 Modifications, Consents and Waivers; Entire Agreement.
          No modification, amendment or waiver of or with respect to any
provision of this Agreement, any Notes, or any of the other Loan Documents and
all other agreements, instruments and documents delivered pursuant hereto or
thereto, nor consent to any departure by any Borrower from any of the terms or
conditions thereof, shall in any event be effective unless it shall be in
writing and signed by the Agent and each Bank except that: (i) any modification
or amendment of, or waiver or consent with respect to, Article 4 shall be
required to be signed only by the Agent and the Required Banks, and (ii) any
modification or amendment of, or waiver or consent with respect to, Articles 1
(other than the definition of “Required Banks” or any other defined term which
is used in the application of any of the provisions of Article 2), 5, 6, 7, 8
(other than Section 8.1 and Section 8.4 hereof) and 10 (other than this
Section 10.6) may be signed only by the Agent and the Required Banks. Any such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No consent to or demand on any Borrower in any case
shall, of itself, entitle it to any other or further notice or demand in similar
or other circumstances. Notwithstanding anything to the contrary contained
herein, no modification, amendment or waiver of or with respect to any provision
of this Agreement, any Notes, or any of the other Loan Documents and all other
agreements, instruments and documents delivered pursuant hereto or thereto, nor
consent to any departure by any Borrower from any of the terms or conditions
thereof, shall in any event amend, modify or otherwise affect the rights or
duties of the Agent or the Swing Line Banks hereunder without the prior written
consent of the Agent or the Swing Line Banks, as the case may be. This Agreement
and the other Loan Documents embody the entire agreement and understanding among
the Banks, the Agent, the Swing Line Banks and the Borrowers and supersede all
prior agreements and understandings relating to the subject matter hereof.
          Section 10.7 Remedies Cumulative; Counterclaims.
          Each and every right granted to the Agent and the Banks hereunder or
under any other document delivered hereunder or in connection herewith, or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time. No failure on the part of the Agent or any Bank or the holder of any
Note to exercise, and no delay in exercising, any right shall operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or future exercise thereof or the exercise of any other right. The due
payment and performance of the Obligations shall be without regard to any
counterclaim, right of offset or any other claim whatsoever that any Borrower
may have against any Bank or the Agent and without regard to any other
obligation of any nature whatsoever that any Bank or the Agent may have to

56



--------------------------------------------------------------------------------



 



any Borrower, and no such counterclaim or offset shall be asserted by any
Borrower (unless such counter-claim or offset would, under applicable law, be
permanently and irrevocably lost if not brought in such action) in any action,
suit or proceeding instituted by any Bank or the Agent for payment or
performance of the Obligations.
          Section 10.8 Further Assurances.
          At any time and from time to time, upon the request of the Agent, each
Borrower shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Agent may reasonably request in order to fully
effect the purposes of this Agreement, the other Loan Documents and any other
agreements, instruments and documents delivered pursuant hereto or in connection
with the Loans.
          Section 10.9 Notices.
          All notices, requests, reports and other communications pursuant to
this Agreement shall be in writing, either by letter (delivered by hand or
commercial messenger service or sent by certified mail, return receipt
requested, except for routine reports delivered in compliance with Article 5
hereof which may be sent by ordinary first-class mail) or telecopy, addressed as
follows:

         
 
  (a)   If to the Borrowers:
 
       
 
      Health Care REIT, Inc.
One SeaGate/Suite 1500
Toledo, Ohio 43603-1475
Attention: Mr. George L. Chapman
                 Chairman of the Board and
                 Chief Executive Officer
Telecopier No: (419) 247-2826
 
       
 
      with a copy to:
 
       
 
      Shumaker, Loop & Kendrick, LLP
North Courthouse Square
1000 Jackson
Toledo, Ohio 43624-1573
Attention: Mary Ellen Pisanelli, Esq.
Telecopier No.: (419) 241-6894
 
       
 
  (b)   If to any Bank:
 
       
 
      To its address set forth below its
name on the signature pages hereof,
with a copy to the Agent; and

57



--------------------------------------------------------------------------------



 



         
 
  (c)   If to the Agent:
 
       
 
      KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Laura Conway
                  Vice President
Telecopier No.: (216) 689-5970

 
       
 
      with a copy (other than in the case
of Borrowing Notices and reports
and other documents delivered in
compliance with Article 5 hereof) to:
 
       
 
      Emmet, Marvin & Martin, LLP
120 Broadway
New York, New York 10271
Attention: Richard S. Talesnick, Esq.
Telecopier No.: (212) 238-3100

Any notice, request, demand or other communication hereunder shall be deemed to
have been given on: (x) the day on which it is telecopied to such party at its
telecopier number specified above (provided such notice shall be effective only
if followed by one of the other methods of delivery set forth herein) or
delivered by receipted hand or such commercial messenger service to such party
at its address specified above, or (y) on the third Business Day after the day
deposited in the mail, postage prepaid, if sent by mail. Any party hereto may
change the Person, address or telecopier number to whom or which notices are to
be given hereunder, by notice duly given hereunder; provided, however, that any
such notice shall be deemed to have been given hereunder only when actually
received by the party to which it is addressed.
          Section 10.10 Counterparts.
          This Agreement may be signed in any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument.
          Section 10.11 Severability.
          The provisions of this Agreement are severable, and if any clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Agreement is independent
and compliance by the Borrower with any of them shall not excuse non-compliance
by the Borrower with any other. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

58



--------------------------------------------------------------------------------



 



          Section 10.12 Binding Effect; No Assignment or Delegation by
Borrowers.
          This Agreement shall be binding upon and inure to the benefit of each
of the Borrowers and their respective successors and to the benefit of the Banks
and the Agent and their respective successors and assigns. The rights and
obligations of each Borrower under this Agreement shall not be assigned or
delegated without the prior written consent of the Agent and the Required Banks,
and any purported assignment or delegation without such consent shall be void.
          Section 10.13 Assignments and Participations by Banks.
               (a) Each Bank may assign to one or more banks or other entities
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Credit Commitment, the
Loans owing to it, and the Note held by it); provided, however, that: (i) the
Borrowers and the Agent must give prior written consent to such assignment
(unless such assignment is to an Affiliate of such Bank or to another Bank),
which consent shall not be unreasonably withheld, (ii) the parties to each such
assignment shall execute and deliver to the Agent an Assignment and Acceptance,
and a processing fee of $3,500.00, (iii) each such assignment shall be of a
constant, and not a varying, percentage of all of the assigning Bank’s rights
and obligations under this Agreement, (iv) the amount of the Revolving Credit
Commitment of the assigning Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be an integral
multiple of $1,000,000, and (v) each such assignment shall be to an Eligible
Assignee. Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof: (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder, and (y) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto). Notwithstanding anything to the contrary
in clause (a)(i) above, no consent of the Borrowers shall be required for an
assignment if an Event of Default has occurred and is continuing.
               (b) By executing and delivering an Assignment and Acceptance, the
Bank assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Bank makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of each Borrower or
the performance or observance by each Borrower of any of its obligations under
this Agreement or any other

59



--------------------------------------------------------------------------------



 



instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of such
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Bank.
               (c) Upon its receipt of an Assignment and Acceptance executed by
an assigning Bank and an assignee representing that it is an Eligible Assignee,
together with any Note subject to such assignment, the Agent shall: (i) accept
such Assignment and Acceptance, and (ii) give prompt notice thereof to the
Borrowers. Within five (5) Business Days after its receipt of such notice, the
Borrowers, at their own expense, shall execute and deliver to the Agent in
exchange for the surrendered Note a new Note to the order of such Eligible
Assignee in an amount equal to the Revolving Credit Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Bank has
retained a Revolving Credit Commitment hereunder, a new Note to the order of the
assigning Bank in an amount equal to the Revolving Credit Commitment retained by
it hereunder. Such new Note shall be in an aggregate principal amount equal to
the aggregate principal amount of such surrendered Note, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.
               (d) Each Bank may, without the prior consent of the Agent, the
other Banks or the Borrowers, sell participations to one or more banks or other
entities in all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, the Loans owing to it, and the Note held by it); provided, however,
that: (i) such Bank’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment hereunder) shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Bank shall remain the holder of
any such Note for all purposes of this Agreement, and the Borrowers, the Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement.
               (e) Any Bank may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.13, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower furnished to such Bank by
or on behalf of such Borrower; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to such
Borrower received by it from such Bank.

60



--------------------------------------------------------------------------------



 



               (f) Anything in this Section 10.13 to the contrary
notwithstanding, any Bank may assign and pledge all or any portion of its Loans
and its Note to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank.
No such assignment shall release the assigning Bank from its obligations
hereunder.
          Section 10.14 Delivery of Tax Forms.
          Each Bank that is not organized under the laws of the United States or
a state thereof shall:
               (a) deliver to the Borrowers and the Agent, on or prior to the
date of the execution and delivery of this Agreement or the date on which it
becomes a Bank hereunder, two accurate and duly completed executed copies of
United States IRS Form W-8BEN or W-8ECI, as appropriate, or successor applicable
form, as the case may be;
               (b) deliver to the Borrowers and the Agent two further accurate
and complete executed copies of any such form or certification on or before the
date that any such form or certification expires or becomes obsolete and after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrowers; and
               (c) obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrowers or the
Agent; unless in any such case under clause (b) above an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Bank from duly
completing and delivering any such form with respect to it and such Bank so
advises the Borrower and the Agent. Such Bank shall certify with respect to Form
W-8BEN or W8ECI, as appropriate that (i) it is entitled to receive payments
under this Agreement without deduction or withholding of any United States
Federal income taxes; (ii) to the extent legally entitled to do so, that it is
entitled to receive payments under this Agreement without, or at a reduced rate
of, deduction or withholding of any United States Federal income taxes; or
(iii) that it is entitled to an exemption from United States backup withholding
tax. Each Person not organized under the laws of the United States or a state
thereof that is an assignee hereunder shall, prior to the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this Section 10.14.
          Section 10.15 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF TRIAL
BY JURY.
               (a) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH AND
THEREWITH, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING
TO CONFLICTS OF LAWS.

61



--------------------------------------------------------------------------------



 



               (b) EACH BORROWER IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
AGREEMENT, AND EACH OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE
OF NEW YORK, COUNTY OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. EACH BORROWER, BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE
NONEXCLUSIVE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDING. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY SUCH ACTION OR
PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER PROVIDED
FOR IN SECTION 10.9 HEREOF. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY
ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR
ANY SIMILAR BASIS. EACH BORROWER SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR
PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE
OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY
THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS SECTION 10.15 SHALL AFFECT OR
IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE AGENT OR ANY BANK TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION OR THE RIGHT, IN CONNECTION WITH ANY LEGAL
ACTION OR PROCEEDING WHATSOEVER, TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
               (c) EACH BORROWER, THE BANKS AND THE AGENT WAIVE TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, OR THE VALIDITY, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.
          Section 10.16 Confidentiality.
          Each of the Agent and the Banks agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory or self-regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) with the consent of the Borrowers, (g) to the extent such
Information

62



--------------------------------------------------------------------------------



 



(i) becomes publicly available other than as a result of a breach of this
Section, or (ii) becomes available to the Agent or any Bank on a nonconfidential
basis from a source other than the Borrowers, or (h) to any prospective assignee
or participant in connection with any contemplated transfer pursuant to
Section 10.13 or to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, provided that such prospective
assignee, participant or counterparty shall have been made aware of this
Section 10.16 and shall have agreed to be bound by its provisions as if it were
a party to this Agreement.. For the purposes of this Section, “Information”
means all information received from Borrower relating to Borrower or its
business, other than any such information that is available to the Agent or any
Bank on a nonconfidential basis prior to disclosure by Borrower; provided, that,
in the case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          Section 10.17 USA Patriot Act Notice; Anti-Money Laundering.
          (a) The Agent and each Bank hereby notifies each Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow the Agent and such Banks to identify the Borrowers in accordance
with the Patriot Act.
          (b) The Borrowers shall, following a request by the Agent or any Bank,
provide all documentation and other information that the Agent or such Bank
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
          (c) Each Borrower confirms that it is the beneficiary (within the
meaning of the German Act on the Improvement of the Suppression of Money
Laundering and Combating the Financing of Terrorism of August 8, 2002 (Cesetz
uber das Aufspiiren von Gewinnen aus schweren Straftaten (Geldwaschegesetz)) for
the credit made available to it under this Agreement. It will promptly inform
the Agent (by written notice) if it is not, or ceases to be, the beneficiary and
will then set down in writing the name and the address of the beneficiary.
          Section 10.18 Syndication Agent and Documentation Agents.
          The parties hereto acknowledge that DBSI has acted as “syndication
agent” and UBS Securities LLC, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Calyon New York Branch, Barclays Bank PLC and Fifth Third Bank have acted as
“documentation agents” in connection with the consummation of the transactions
contemplated by this Fourth Amended and Restated Loan Agreement. Neither DBSI
nor UBS Securities LLC, Bank of America, N.A., JPMorgan Chase Bank, N.A., Calyon
New York Branch, Barclays Bank PLC or Fifth Third Bank has obligations or
liabilities hereunder in such capacity.

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date first above written.
HEALTH CARE REIT, INC.
HCRI PENNSYLVANIA PROPERTIES, INC.
HCRI TEXAS PROPERTIES, INC.
HCRI TEXAS PROPERTIES, LTD.
     By Health Care REIT, Inc.,
     Its General Partner
HCRI NEVADA PROPERTIES, INC.
HCRI LOUISIANA PROPERTIES, L.P.
     By HCRI Southern Investments I, Inc.,
     Its General Partner
HCRI INDIANA PROPERTIES, INC.
HCRI INDIANA PROPERTIES, LLC
     By Health Care REIT, Inc.,
     Its Member
HCRI LIMITED HOLDINGS, INC.
HCRI MASSACHUSETTS PROPERTIES, INC.
HCRI MASSACHUSETTS PROPERTIES TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI HOLDINGS TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI NORTH CAROLINA PROPERTIES, LLC
     By HCRI North Carolina Properties I, Inc.
     Its Member
HCRI SOUTHERN INVESTMENTS I, INC.
HCRI TENNESSEE PROPERTIES, INC.
HCRI KENTUCKY PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MASSACHUSETTS PROPERTIES TRUST II
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI MARYLAND PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI NORTH CAROLINA PROPERTIES I, INC.
HCRI NORTH CAROLINA PROPERTIES III, LIMITED PARTNERSHIP
     By HCRI North Carolina Properties II, Inc.
     Its General Partner
HCRI NORTH CAROLINA PROPERTIES II, INC.
HCRI WISCONSIN PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSISSIPPI PROPERTIES, INC.
HCRI ILLINOIS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSOURI PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



HCRI SURGICAL PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TUCSON PROPERTIES, INC.
HCRI INVESTMENTS, INC.
HCRI CHICAGO PROPERTIES, INC.
HCRI GENERAL PROPERTIES, INC.
HCRI KANSAS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TENNESSEE PROPERTIES, LLC
     By HCRI Tennessee Properties, Inc.
     Its Member
HH FLORIDA, LLC
     By Limited Holdings, Inc.
     Its Member
HCRI NEW HAMPSHIRE PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI PROVIDER PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
1920 CLEVELAND ROAD WEST, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
721 HICKORY STREET, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
111 LAZELLE ROAD EAST, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
5166 SPANSON DRIVE SE, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
1425 YORKLAND ROAD, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
222 EAST BEECH STREET — JEFFERSON, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI SENIOR HOUSING PROPERTIES, INC.
209 MERRIMAN ROAD, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI FINANCING, INC.
HCRI BEACHWOOD, INC.
HCRI BROADVIEW, INC.
HCRI WESTLAKE, INC.
PARAMOUNT REAL ESTATE SERVICES, INC.
Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



HCN DEVELOPMENT SERVICES GROUP, INC.
WINDROSE MEDICAL PROPERTIES, L.P.
MED PROPERTIES ASSET GROUP, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE MEDICAL PROPERTIES MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEALTHCARE PROPERTY MANAGERS OF AMERICA, LLC
MEDICAL REAL ESTATE PROPERTY MANAGERS OF AMERICA, LLC
BRIERBROOK PARTNERS, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     Med Properties Asset Group, L.L.C.
     Its Managing Member
WINDROSE WEBSTER PROPERTIES, L.P.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Webster Management, L.L.C.
     Its General Partner
WMPT WEBSTER MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE 119 PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT 119 Management, L.L.C.
     Its Managing Member
WMPT 119 MANAGEMENT L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE ORANGE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TRUSSVILLE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Trussville Management, L.L.C.
     Its Managing Member
WMPT TRUSSVILLE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE LAFAYETTE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Lafayette Management, L.L.C.
     Its Managing Member
WMPT LAFAYETTE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TULSA PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Tulsa Management, L.L.C.
     Its Managing Member
WMPT TULSA MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEAT MERGER SUB, LLC
     By Health Care REIT, Inc.
     Its Member
Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



WARRIOR LP HOLDCO, LLC
     By Health Care REIT, Inc.
     Its Member
HEAT OP TRS, INC.
HCRI LOGISTICS, INC.
HCRI TRS HOLDCO, INC.
HCN ACCESS HOLDINGS, LLC
     By Health Care REIT, Inc.
     Its Member
HCN ACCESS LAS VEGAS I, LLC
     By Health Care REIT, Inc., as the Member of
     HCN Access Holdings, LLC
     Its Member

                  By   /s/ George L. Chapman         Chief Executive Officer   
         

     GEORGE L. CHAPMAN, as Chief Executive Officer of all of the aforementioned
entities, has executed this Fourth Amended and Restated Loan Agreement and
intending that all entities above named are bound and are to be bound by the one
signature as if he had executed this Fourth Amended and Restated Loan Agreement
separately for each of the above named entities.
Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, as a
Swing Line Bank and as a Bank    
 
                Pro Rata Share of Aggregate   By:   /s/ Laura Conway            
     
Revolving Credit Commitments:
      Name:   Laura Conway    
 
      Title:   Vice President    
 
               
8.7%
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    KeyBank National Association
127 Public Square, MC:OH-01-27-0605
Cleveland, Ohio 44114
Attention: Healthcare Administrative Assistant    
 
                    Address for Notices:    
 
                    KeyBank National Association
127 Public Square, MC:OH-01-27-0605
Cleveland, Ohio 44114
Attention: Laura Conway
Telecopier: (216) 216-689-5970    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page


 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   DEUTSCHE BANK AG NEW YORK BRANCH    
 
                Pro Rata Share of Aggregate   By:   /s/ Frederick Laird        
         
Revolving Credit Commitments:
      Name:   Frederick Laird    
 
      Title:   Managing Director    
8.7%
                    By:   /s/ Heidi Sandquist                  
 
      Name:   Heidi Sandquist    
 
      Title:   Vice President    
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Deutsche Bank AG New York Branch
90 Hudson Street
Jersey City, New Jersey 07302
Attention: Linda Hill    
 
                    Address for Notices:    
 
                    Deutsche Bank
60 Wall Street
MS NYC60-1104
New York, New York 10005
Attention: Diane F. Rolfe
Vice President    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   BANK OF AMERICA, N.A.    
 
                Pro Rata Share of Aggregate   By:   /s/ Amie Edwards            
     
Revolving Credit Commitments:
      Name:   Amie Edwards    
 
      Title:   Vice President    
 
               
8.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Bank of America, N.A.
2001 Clayton Road
Concord, California 94520
Ref: Credit Services, Health Care REIT
Attention: Lynne O. Famularcano    
 
                    Address for Notices:    
 
                    Bank of America, N.A.
100 North Tryon Street
Charlotte, North Carolina 28255
Attention: Amie Edwards    
 
                    Telecopier: (704) 388-6002    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   JPMORGAN CHASE BANK, N.A.    
 
                Pro Rata Share of Aggregate   By:   /s/ Jan E. Petrik          
       
Revolving Credit Commitments:
      Name:   Jan E. Petrik    
 
      Title:   Senior Vice President    
 
               
8.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    JPMorgan Chase Bank, N.A.
1300 East Ninth Street
Cleveland, Ohio 44114
Attention: Commercial Loan Operations    
 
                    Address for Notices:    
 
                    JPMorgan Chase Bank, N.A.
1300 East Ninth Street
Mail Code: OH2-5444
Cleveland, Ohio 44114
Attention: Ms. Jan E. Petrik    
 
                    Telecopier: (216) 781-4567    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   UBS LOAN FINANCE LLC    
 
                Pro Rata Share of Aggregate   By:   /s/ Mary E. Evans          
       
Revolving Credit Commitments:
      Name:   Mary E. Evans    
 
      Title:   Associate Director    
 
               
8.7%
               
 
                    By:   /s/ David B. Julie                  
 
      Name:   David B. Julie    
 
      Title:   Associate Director    
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    UBS AG
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Iris Choi    
 
                    Address for Notices:    
 
                    UBS AG
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Iris Choi    
 
                    Telecopier: (203) 719-3888    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $40,000,000   COMERICA BANK    
 
                Pro Rata Share of Aggregate   By:   /s/ Kristy A. Ahee          
       
Revolving Credit Commitments:
      Name:   Kristy A. Ahee    
 
      Title:   Assistant Vice President    
 
               
3.5%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Comerica Bank
Comerica Tower at Detroit Center
500 Woodward Avenue
9th Floor, MC 3266
Detroit, Michigan 48226
Attention: Karen Leja/Debbie Borthwick    
 
                    Address for Notices:    
 
                    Comerica Bank
Comerica Tower at Detroit Center
500 Woodward Avenue
9th Floor, MC 3266
Detroit, Michigan 48226
Attention: Kristy A. Ahee    
 
                    Telecopier: (313) 222-3420    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $50,000,000   LASALLE BANK NATIONAL ASSOCIATION    
 
                Pro Rata Share of Aggregate   By:   /s/ Robert Goeckel          
       
Revolving Credit Commitments:
      Name:   Robert Goeckel    
 
      Title:   First Vice President    
4.3%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    LaSalle Bank National Association
135 S. LaSalle Street
Suite 1425
Chicago, Illinois 60603
Attention: Candy Danckaert
   
 
                    Address for Notices:    
 
                    LaSalle Bank National Association
135 S. LaSalle Street
Suite 1260
Chicago, Illinois 60603
Attention: Robert Goeckel    
 
                    Telecopier: (312) 992-1324    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   CALYON NEW YORK BRANCH    
 
                Pro Rata Share of Aggregate   By:   /s/ Thomas Randolph        
         
Revolving Credit Commitments:
      Name:   Thomas Randolph    
 
      Title:   Managing Director    
 
               
 
                    By:   /s/ Priya Vrat                  
 
      Name:   Priya Vrat    
 
      Title:   Director    
 
               
8.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Calyon New York Branch
1301 Avenue of the Americas
New York, New York 10019
Attention: Mykelle Williams    
 
                    Address for Notices:    
 
                    Calyon New York Branch
1301 Avenue of the Americas
New York, New York 10019
Attention: Tom Randolph    
 
                    Telecopier: (212) 261-3440    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   BARCLAYS BANK PLC    
 
                Pro Rata Share of Aggregate   By:   /s/ Nicholas Bell          
       
Revolving Credit Commitments:
      Name:
Title:   Nicholas Bell
Director    
8.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Barclays Capital Services LLC
200 Cedar Knolls Road
Whippany, New Jersey 07981
Attention: Jan Becker    
 
                    Address for Notices:    
 
                    Barclays Capital
200 Park Avenue/4th Floor
New York, New York 10166
Attention: Nicholas Bell    
 
                    Telecopier: (212) 412-7600    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $65,000,000   WACHOVIA BANK, NATIONAL ASSOCIATION       Pro Rata
Share of Aggregate   By:   /s/ Jeanette A. Griffin                  
Revolving Credit Commitments:
      Name:   Jeanette A. Griffin    
 
      Title:   Director    
5.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Wachovia Bank, National Association
201 S. College Street, CP-9
NC1183
Charlotte, North Carolina 28244-0002
Attention: LaShasta Jackson    
 
                    Address for Notices:    
 
                    Wachovia Bank, National Association
One South Broad Street, PA 4152
Philadelphia, Pennsylvania 19107
Attention: Jeanette Griffin    
 
                    Telecopier: (267) 321-6700    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $100,000,000   FIFTH THIRD BANK    
 
                Pro Rata Share of Aggregate   By:   /s/ Jeffrey A. Thieman      
           
Revolving Credit Commitments:
      Name:   Jeffrey A. Thieman    
 
      Title:   Vice President    
8.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Fifth Third Bank
5520 Monroe Street
MD#234014
Sylvania, Ohio 43560
Attention: Jeffrey Thieman    
 
                    Address for Notices:    
 
                    Fifth Third Bank
5520 Monroe Street
MD#234014
Sylvania, Ohio 43560
Attention: Jeffrey Thieman    
 
                    Telecopier: (419) 885-0991    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $40,000,000   NATIONAL CITY BANK    
 
                Pro Rata Share of Aggregate   By:   /s/ James T. Adsit          
       
Revolving Credit Commitments:
      Name:   James T. Adsit    
 
      Title:   Senior Vice President    
3.5%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    National City Bank
6750 Miller Road
Part/Synd Servicing — Loc 01-7164
Brecksville, Ohio 44141
Attention: Jennifer Jeffery    
 
                    Telecopier: (440) 546-7346    
 
                    Address for Notices:    
 
                    National City Bank
405 Madison Avenue
Toledo, Ohio 43604
Attention: James T. Adsit    
 
                    Telecopier: (419) 259-6666    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $25,000,000   MIDFIRST BANK,
a federally chartered savings association    
 
                Pro Rata Share of Aggregate   By:   /s/ Todd G. Wright          
       
Revolving Credit Commitments:
      Name:   Todd G. Wright    
 
      Title:   Vice President    
2.2%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    MidFirst Bank
501 NW Grand Blvd., First Floor
Oklahoma City, OK 73118
Attention: Linda Duncan    
 
                    Address for Notices:    
 
                    MidFirst Bank
501 NW Grand Blvd., First Floor
Oklahoma City, OK 73118
Attention: Todd Wright    
 
                    Telecopier: (405) 767-7119    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $20,000,000   FIRST COMMERCIAL BANK, New York Agency    
 
                Pro Rata Share of Aggregate   By:   /s/ Bruce M.J. Ju          
       
Revolving Credit Commitments:
      Name:   Bruce M.J. Ju    
 
      Title:   Senior Vice President    
1.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    First Commercial Bank, New York Agency
750 Third Avenue/34th Floor
New York, New York 10017
Attention: Carol Chou    
 
                    Address for Notices:    
 
                    First Commercial Bank, New York Agency
750 Third Avenue/34th Floor
New York, New York 10017
Attention: Jerry Fu    
 
                    Telecopier: (212) 599-6133    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $20,000,000   CHEVY CHASE BANK, F.S.B.    
 
                Pro Rata Share of Aggregate   By:   /s/ Carlos L. Heard        
         
Revolving Credit Commitments:
      Name:   Carlos L. Heard    
 
      Title:   Vice President    
1.7%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Chevy Chase Bank, F.S.B.
7501 Wisconsin Avenue/12th Floor
Bethesda, Maryland 20814
Attention: Lisa Manning Jackson    
 
                    Address for Notices:    
 
                    Chevy Chase Bank, F.S.B.
7501 Wisconsin Avenue/12th Floor
Bethesda, Maryland 20814
Attention: Carlos L. Heard    
 
                    Telecopier: (240) 497-7714    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $75,000,000   CHARTER ONE BANK, N.A.    
 
                Pro Rata Share of Aggregate   By:   /s/ Dawn M. Stokes          
       
Revolving Credit Commitments:
      Name:   Dawn M. Stokes    
 
      Title:   Vice President    
6.5%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Citizens Bank
20 Cabot Road
Medford, MA 02155
Attention: Michelle Caul    
 
                    Address for Notices:    
 
                    Charter One Bank, N.A.
27777 Franklin Road/Suite 1900
Southfield, MI 48034
Attention: Dawn M. Stokes    
 
                    Telecopier: (248) 228-9405    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                 
Revolving Credit Commitment:
               
 
                $15,000,000   CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH  
 
 
                Pro Rata Share of Aggregate   By:   /s/ Jim C.Y. Chen          
       
Revolving Credit Commitments:
      Name:   Jim C.Y. Chen    
 
      Title:   Vice President & General Manager    
1.3%
               
 
                    Lending Office for Base Rate Loans
and LIBOR Loans:    
 
                    Chang Hwa Commercial Bank, Ltd.,
New York Branch
685 Third Avenue/29th Floor
New York, New York 10017
Attention: Sarah Chow    
 
                    Address for Notices:    
 
                    Chang Hwa Commercial Bank, Ltd.,
New York Branch
685 Third Avenue/29th Floor
New York, New York 10017
Attention: Nelson Chou
Telecopier: (212) 651-9785    

Health Care REIT, Inc. Fourth Amended and Restated Loan Agreement Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
EXHIBITS

     
1
  List of Borrowers
A-1
  Form of Revolving Credit Note
A-2
  Form of Swing Line Note
B
  Form of Assignment and Acceptance
C
  Form of Compliance Certificate

SCHEDULES

     
3.1
  States of Incorporation and Qualification, and Capitalization of Borrowers and
Subsidiaries
3.2
  Consents, Waivers, Approvals; Violation of Agreements
3.6
  Judgments, Actions, Proceedings
3.7
  Defaults; Compliance with Laws, Regulations, Agreements
3.8
  Burdensome Documents
3.13
  Name Changes, Mergers, Acquisitions
3.16
  Employee Benefit Plans
5.8
  Form of Quarterly Facility Report
7.1
  Permitted Indebtedness and Guarantees
7.2
  Permitted Security Interests, Liens and Encumbrances

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC. AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
LIST OF BORROWERS

          State of Name of Borrower   Organization
Health Care REIT, Inc.
  Delaware
HCRI Pennsylvania Properties, Inc.
  Pennsylvania
HCRI Texas Properties, Inc.
  Delaware
HCRI Texas Properties, Ltd.
  Texas
HCRI Nevada Properties, Inc.
  Nevada
HCRI Louisiana Properties, L.P.
  Delaware
HCRI Indiana Properties, Inc.
  Delaware
HCRI Indiana Properties, LLC
  Indiana
HCRI Limited Holdings, Inc.
  Delaware
HCRI Massachusetts Properties Trust
  Massachusetts
HCRI Massachusetts Properties, Inc.
  Delaware
HCRI Holdings Trust
  Massachusetts
HCRI North Carolina Properties, LLC
  Delaware
HCRI Southern Investments I, Inc.
  Delaware
HCRI Tennessee Properties, Inc.
  Delaware
HCRI Kentucky Properties, LLC
  Kentucky
HCRI Massachusetts Properties Trust II
  Massachusetts
HCRI Maryland Properties, LLC
  Maryland
HCRI North Carolina Properties I, Inc.
  North Carolina
HCRI North Carolina Properties III, Limited Partnership
  North Carolina
HCRI North Carolina Properties II, Inc.
  North Carolina
HCRI Wisconsin Properties, LLC
  Wisconsin
HCRI Mississippi Properties, Inc.
  Mississippi
HCRI Illinois Properties, LLC
  Delaware
HCRI Missouri Properties, LLC
  Delaware
HCRI Surgical Properties, LLC
  Ohio
HCRI Tucson Properties, Inc.
  Delaware
HCRI Investments, Inc.
  Delaware
HCRI Chicago Properties, Inc.
  Delaware
HCRI General Properties, Inc.
  Delaware
HCRI Kansas Properties, LLC
  Delaware
HCRI Tennessee Properties, LLC
  Delaware
HH Florida, LLC
  Delaware
HCRI New Hampshire Properties, LLC
  Delaware
HCRI Provider Properties, LLC
  Delaware
1920 Cleveland Road West, LLC
  Delaware
721 Hickory Street, LLC
  Delaware
111 Lazelle Road East, LLC
  Delaware
5166 Spanson Drive SE, LLC
  Delaware
1425 Yorkland Road, LLC
  Delaware
222 East Beech Street — Jefferson, L.L.C.
  Delaware
HCRI Senior Housing Properties, Inc.
  Delaware
209 Merriman Road, L.L.C.
  Delaware
HCRI Financing, Inc.
  Delaware

 



--------------------------------------------------------------------------------



 



          State of Name of Borrower   Organization
HCRI Beachwood, Inc.
  Ohio
HCRI Broadview, Inc.
  Ohio
HCRI Westlake, Inc.
  Ohio
Paramount Real Estate Services, Inc.
  Delaware
HCN Development Services Group, Inc.
  Indiana
Windrose Medical Properties, L.P.
  Virginia
Med Properties Asset Group, L.L.C.
  Indiana
Windrose Medical Properties Management, L.L.C.
  Virginia
Healthcare Property Managers of America, LLC
  Florida
Medical Real Estate Property Managers of America, LLC
  Florida
Brierbrook Partners, L.L.C.
  Tennessee
Windrose Webster Properties, L.P.
  Delaware
WMPT Webster Management, L.L.C.
  Delaware
Windrose 119 Properties, L.L.C.
  Delaware
WMPT 119 Management L.L.C.
  Delaware
Windrose Orange Properties, L.L.C.
  Delaware
Windrose Trussville Properties, L.L.C.
  Delaware
WMPT Trussville Management, L.L.C.
  Delaware
Windrose Lafayette Properties, L.L.C.
  Delaware
WMPT Lafayette Management, L.L.C.
  Delaware
Windrose Tulsa Properties, L.L.C.
  Delaware
WMPT Tulsa Management, L.L.C.
  Delaware
Heat Merger Sub, LLC
  Delaware
Warrior LP Holdco, LLC
  Delaware
Heat OP TRS, Inc.
  Delaware
HCRI Logistics, Inc.
  Delaware
HCRI TRS Holdco, Inc.
  Delaware
HCN Access Holdings, LLC
  Delaware
HCN Access Las Vegas I, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
FORM OF REVOLVING CREDIT NOTE

$                       Dated: August 6, 2007

     FOR VALUE RECEIVED, each of the undersigned (collectively, the
“Borrowers”), hereby jointly and severally promises to pay to the order
of                      (the “Bank”) on the Revolving Credit Commitment
Termination Date, the principal sum of                      Dollars
($                    ), or such lesser amount as shall be equal to the
aggregate unpaid principal amount of the Revolving Credit Loans outstanding on
the close of business on the Revolving Credit Commitment Termination Date made
by the Bank to the Borrowers; and to pay interest on the unpaid principal amount
of each Revolving Credit Loan from the date thereof at the rates per annum and
for the periods set forth in or established by the Agreement and calculated as
provided therein.
     All indebtedness outstanding under this Note shall bear interest (computed
in the same manner as interest on this Note prior to the relevant due date) at
the applicable Post-Default Rate for all periods when an Event of Default has
occurred and is continuing, commencing on the occurrence of such Event of
Default until such Event of Default has been cured or waived as acknowledged in
writing by the Agent, and all of such interest shall be payable on demand.
     Anything herein to the contrary notwithstanding, the obligation of the
Borrowers to make payments of interest shall be subject to the limitation that
payments of interest shall not be required to be made to the Bank to the extent
that the Bank’s receipt thereof would not be permissible under the law or laws
applicable to the Bank limiting rates of interest which may be charged or
collected by the Bank. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrowers to the Bank on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Bank limiting rates of interest which may be charged or collected by the Bank.
     Payments of both principal and interest on this Note are to be made to the
office of KeyBank National Association, as Agent, at 127 Public Square,
Cleveland, Ohio 44114-1306 or such other place as the holder hereof shall
designate to the Borrowers in writing, in lawful money of the United States of
America in immediately available funds.

 



--------------------------------------------------------------------------------



 



     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Fourth Amended and Restated Loan Agreement dated of even date
herewith by and among the Borrowers, the Banks signatory thereto (including the
Bank) and the Agent (as amended, modified or supplemented from time to time, the
“Agreement”). [This Note supersedes and is given in replacement of the Note
dated July 26, 2006 made by the Borrowers to the order of the Bank in the
original principal amount of $                     but does not constitute a
novation, extinguishment or termination of the obligations evidenced thereby.]
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Agreement.
     The Bank is hereby authorized by the Borrowers to record on the schedule to
this Note (or on a supplemental schedule thereto) the amount of each Revolving
Credit Loan made by the Bank to the Borrowers and the amount of each payment or
repayment of principal of such Revolving Credit Loans received by the Bank, it
being understood, however, that failure to make any such notation shall not
affect the rights of the Bank or the obligations of the Borrowers hereunder in
respect of this Note. The Bank may, at its option, record such matters in its
internal records rather than on such schedule.
     Upon the occurrence of any Event of Default, the principal amount and
accrued interest on this Note may be declared due and payable in the manner and
with the effect provided in the Agreement.
     The Borrowers shall pay costs and expenses of collection, including,
without limitation, attorneys’ fees and disbursements in the event that any
action, suit or proceeding is brought by the holder hereof to collect this Note.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING
TO CONFLICTS OF LAWS.
HEALTH CARE REIT, INC.
HCRI PENNSYLVANIA PROPERTIES, INC.
HCRI TEXAS PROPERTIES, INC.
HCRI TEXAS PROPERTIES, LTD.
     By Health Care REIT, Inc.,
     Its General Partner
HCRI NEVADA PROPERTIES, INC.
HCRI LOUISIANA PROPERTIES, L.P.
     By HCRI Southern Investments I, Inc.,
     Its General Partner
HCRI INDIANA PROPERTIES, INC.
HCRI INDIANA PROPERTIES, LLC
     By Health Care REIT, Inc.,
     Its Member
HCRI LIMITED HOLDINGS, INC.
HCRI MASSACHUSETTS PROPERTIES, INC.
HCRI MASSACHUSETTS PROPERTIES TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI HOLDINGS TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI NORTH CAROLINA PROPERTIES, LLC
     By HCRI North Carolina Properties I, Inc.
     Its Member
HCRI SOUTHERN INVESTMENTS I, INC.
[Borrowers continued on following page]

2



--------------------------------------------------------------------------------



 



HCRI TENNESSEE PROPERTIES, INC.
HCRI KENTUCKY PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MASSACHUSETTS PROPERTIES TRUST II
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI MARYLAND PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI NORTH CAROLINA PROPERTIES I, INC.
HCRI NORTH CAROLINA PROPERTIES III, LIMITED PARTNERSHIP
     By HCRI North Carolina Properties II, Inc.
     Its General Partner
HCRI NORTH CAROLINA PROPERTIES II, INC.
HCRI WISCONSIN PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSISSIPPI PROPERTIES, INC.
HCRI ILLINOIS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSOURI PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI SURGICAL PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TUCSON PROPERTIES, INC.
HCRI INVESTMENTS, INC.
HCRI CHICAGO PROPERTIES, INC.
HCRI GENERAL PROPERTIES, INC.
HCRI KANSAS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TENNESSEE PROPERTIES, LLC
     By HCRI Tennessee Properties, Inc.
     Its Member
HH FLORIDA, LLC
     By Limited Holdings, Inc.
     Its Member
HCRI NEW HAMPSHIRE PROPERTIES, LLC
      By Health Care REIT, Inc.
     Its Member
HCRI PROVIDER PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
1920 CLEVELAND ROAD WEST, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
721 HICKORY STREET, LLC
     By Health
     Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
111 LAZELLE ROAD EAST, LLC
     By Health
     Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
[Borrowers continued on following page]

3



--------------------------------------------------------------------------------



 



5166 SPANSON DRIVE SE, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
1425 YORKLAND ROAD, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
222 EAST BEECH STREET — JEFFERSON, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI SENIOR HOUSING PROPERTIES, INC.
209 MERRIMAN ROAD, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI FINANCING, INC.
HCRI BEACHWOOD, INC.
HCRI BROADVIEW, INC.
HCRI WESTLAKE, INC.
PARAMOUNT REAL ESTATE SERVICES, INC.
HCN DEVELOPMENT SERVICES GROUP, INC.
WINDROSE MEDICAL PROPERTIES, L.P.
MED PROPERTIES ASSET GROUP, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE MEDICAL PROPERTIES MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEALTHCARE PROPERTY MANAGERS OF AMERICA, LLC
MEDICAL REAL ESTATE PROPERTY MANAGERS OF AMERICA, LLC
BRIERBROOK PARTNERS, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     Med Properties Asset Group, L.L.C.
     Its Managing Member
WINDROSE WEBSTER PROPERTIES, L.P.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Webster Management, L.L.C.
     Its General Partner
WMPT WEBSTER MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE 119 PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT 119 Management, L.L.C.
     Its Managing Member
WMPT 119 MANAGEMENT L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE ORANGE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TRUSSVILLE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Trussville Management, L.L.C.
     Its Managing Member
[Borrowers continued on following page]

4



--------------------------------------------------------------------------------



 



WMPT TRUSSVILLE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE LAFAYETTE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Lafayette Management, L.L.C.
     Its Managing Member
WMPT LAFAYETTE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TULSA PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Tulsa Management, L.L.C.
     Its Managing Member
WMPT TULSA MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEAT MERGER SUB, LLC
     By Health Care REIT, Inc.
     Its Member
WARRIOR LP HOLDCO, LLC
     By Health Care REIT, Inc.
     Its Member
HEAT OP TRS, INC.
HCRI LOGISTICS, INC.
HCRI TRS HOLDCO, INC.
HCN ACCESS HOLDINGS, LLC
     By Health Care REIT, Inc.
     Its Member
HCN ACCESS LAS VEGAS I, LLC
     By Health
     Care REIT, Inc., as the Member of
     HCN Access Holdings, LLC
     Its Member

            By                                                            
                       

     GEORGE L. CHAPMAN, as Chief Executive Officer of all of the aforementioned
entities, has executed this Note intending that all entities above named are
bound and are to be bound by the one signature as if he had executed this Note
separately for each of the above named entities.

5



--------------------------------------------------------------------------------



 




Schedule A
 

PRINCIPAL PAYMENTS


 
Note dated August 6, 2007
payable to the order of

 

                Interest Period                             (if other than a    
                  Principal     Base Rate     Amount     Unpaid           Amount
of     Loan) and     of Principal     Principal     Notation Date   Loan    
Interest Rate     Repaid     Balance     Made By

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
FORM OF SWING LINE NOTE

$40,000,000   Dated: August 6, 2007

     FOR VALUE RECEIVED, each of the undersigned (collectively, the
“Borrowers”), hereby jointly and severally promises to pay to the order of
_________ (the “Bank”) by payment to the Bank the principal sum of FORTY MILLION
DOLLARS ($40,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Swing Line Loans made by the Bank under the Agreement
(as hereinafter defined), shown on the schedule annexed hereto and any
continuation thereof), in lawful money of the United States of America and in
immediately available funds on the date or dates determined as provided in the
Agreement but in no event later than five Business Days prior to the Revolving
Credit Commitment Termination Date.
     The Borrower further promises to pay to the order of the Bank by payment to
the Bank interest on the unpaid principal amount of each Swing Line Loan from
the date such Swing Line Loan is made until paid in full, payable at such rates
and at such times as provided for in the Agreement.
     The Bank has been authorized by the Borrowers to record on the schedules
annexed to this Swing Line Note (or on any continuation thereof) the amount, due
date and interest rate of each Swing Line Loan made by the Bank under the
Agreement and the amount of each payment of principal and the amount of each
payment of interest of each such Swing Line Loan received by the Bank, it being
understood, however, that failure to make any such notation shall not affect the
rights of the Bank or the obligations of the Borrowers hereunder or under the
Agreement in respect of such Swing Line Loans. Such notations shall be deemed
correct, absent manifest error.
     This Swing Line Note is one of the Swing Line Notes referred to in the
Fourth Amended and Restated Loan Agreement dated of even date herewith by and
among the Borrowers, the Banks signatory thereto (including the Bank) and the
Agent (as amended, modified or supplemented from time to time, the “Agreement”)
and evidences the Swing Line Loans made by the Bank thereunder.
     Capitalized terms used but not otherwise defined in this Swing Line Note
shall have the respective meanings assigned to them in the Agreement.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of an Event of Default, the principal amount and
accrued interest on this Swing Line Note may be declared due and payable in the
manner and with the effect provided in the Agreement.
     The Borrowers shall pay costs and expenses of collection, including,
without limitation, attorneys’ fees and disbursements in the event that any
action, suit or proceeding is brought by the holder hereof to collect this Swing
Line Note.
     THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES
PERTAINING TO CONFLICTS OF LAWS.
HEALTH CARE REIT, INC.
HCRI PENNSYLVANIA PROPERTIES, INC.
HCRI TEXAS PROPERTIES, INC.
HCRI TEXAS PROPERTIES, LTD.
     By Health Care REIT, Inc.,
     Its General Partner
HCRI NEVADA PROPERTIES, INC.
HCRI LOUISIANA PROPERTIES, L.P.
     By HCRI Southern Investments I, Inc.,
     Its General Partner
HCRI INDIANA PROPERTIES, INC.
HCRI INDIANA PROPERTIES, LLC
     By Health Care REIT, Inc.,
     Its Member
HCRI LIMITED HOLDINGS, INC.
HCRI MASSACHUSETTS PROPERTIES, INC.
HCRI MASSACHUSETTS PROPERTIES TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI HOLDINGS TRUST
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI NORTH CAROLINA PROPERTIES, LLC
     By HCRI North Carolina Properties I, Inc.
     Its Member
HCRI SOUTHERN INVESTMENTS I, INC.
HCRI TENNESSEE PROPERTIES, INC.
HCRI KENTUCKY PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MASSACHUSETTS PROPERTIES TRUST II
     By HCRI Massachusetts Properties, Inc.
     Its Trustee
HCRI MARYLAND PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI NORTH CAROLINA PROPERTIES I, INC.
HCRI NORTH CAROLINA PROPERTIES III, LIMITED PARTNERSHIP
     By HCRI North Carolina Properties II, Inc.
     Its General Partner
[Borrowers continued on following page]

2



--------------------------------------------------------------------------------



 



HCRI NORTH CAROLINA PROPERTIES II, INC.
HCRI WISCONSIN PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSISSIPPI PROPERTIES, INC.
HCRI ILLINOIS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI MISSOURI PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI SURGICAL PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TUCSON PROPERTIES, INC.
HCRI INVESTMENTS, INC.
HCRI CHICAGO PROPERTIES, INC.
HCRI GENERAL PROPERTIES, INC.
HCRI KANSAS PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI TENNESSEE PROPERTIES, LLC
     By HCRI Tennessee Properties, Inc.
     Its Member
HH FLORIDA, LLC
      By Limited Holdings, Inc.
     Its Member
HCRI NEW HAMPSHIRE PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
HCRI PROVIDER PROPERTIES, LLC
     By Health Care REIT, Inc.
     Its Member
1920 CLEVELAND ROAD WEST, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
721 HICKORY STREET, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
111 LAZELLE ROAD EAST, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
5166 SPANSON DRIVE SE, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
1425 YORKLAND ROAD, LLC
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
[Borrowers continued on following page]

3



--------------------------------------------------------------------------------



 



222 EAST BEECH STREET — JEFFERSON, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI SENIOR HOUSING PROPERTIES, INC.
209 MERRIMAN ROAD, L.L.C.
     By Health Care REIT, Inc., as the Member of
     HCRI Provider Properties, LLC
     Its Member
HCRI FINANCING, INC.
HCRI BEACHWOOD, INC.
HCRI BROADVIEW, INC.
HCRI WESTLAKE, INC.
PARAMOUNT REAL ESTATE SERVICES, INC.
HCN DEVELOPMENT SERVICES GROUP, INC.
WINDROSE MEDICAL PROPERTIES, L.P.
MED PROPERTIES ASSET GROUP, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE MEDICAL PROPERTIES MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEALTHCARE PROPERTY MANAGERS OF AMERICA, LLC
MEDICAL REAL ESTATE PROPERTY MANAGERS OF AMERICA, LLC
BRIERBROOK PARTNERS, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     Med Properties Asset Group, L.L.C.
     Its Managing Member
WINDROSE WEBSTER PROPERTIES, L.P.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Webster Management, L.L.C.
     Its General Partner
WMPT WEBSTER MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE 119 PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT 119 Management, L.L.C.
     Its Managing Member
WMPT 119 MANAGEMENT L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE ORANGE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TRUSSVILLE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Trussville Management, L.L.C.
     Its Managing Member
WMPT TRUSSVILLE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
[Borrowers continued on following page]

4



--------------------------------------------------------------------------------



 



WINDROSE LAFAYETTE PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Lafayette Management, L.L.C.
     Its Managing Member
WMPT LAFAYETTE MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
WINDROSE TULSA PROPERTIES, L.L.C.
     By Windrose Medical Properties, L.P., as the Member of
     WMPT Tulsa Management, L.L.C.
     Its Managing Member
WMPT TULSA MANAGEMENT, L.L.C.
     By Windrose Medical Properties, L.P.
     Its Member
HEAT MERGER SUB, LLC
     By Health Care REIT, Inc.
     Its Member
WARRIOR LP HOLDCO, LLC
     By Health Care REIT, Inc.
     Its Member
HEAT OP TRS, INC.
HCRI LOGISTICS, INC.
HCRI TRS HOLDCO, INC.
HCN ACCESS HOLDINGS, LLC
     By Health Care REIT, Inc.
     Its Member
HCN ACCESS LAS VEGAS I, LLC
     By Health Care REIT, Inc., as the Member of
     HCN Access Holdings, LLC
     Its Member

                  By                        

     GEORGE L. CHAPMAN, as Chief Executive Officer of all of the aforementioned
entities, has executed this Swing Line Note intending that all entities above
named are bound and are to be bound by the one signature as if he had executed
this Swing Line Note separately for each of the above named entities.

5



--------------------------------------------------------------------------------



 



SCHEDULE TO SWING LINE NOTE
     This Swing Line Note evidences the Swing Line Loans made under the within
described Agreement, in the principal amounts, and on the dates set forth below,
subject to the payments set forth below:

                              Principal Amount   Due Date   Interest Rate on    
        Date Made   of Loan   of Loan   Loan   Amount of Payment   Balance
Outstanding   Notation Made By
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated ___________
     Reference is hereby made to the Fourth Amended and Restated Loan Agreement
dated August 6, 2007 (the “Loan Agreement”) by and among Health Care REIT, Inc.
and certain of its Subsidiaries (collectively, the “Borrowers”), the Banks
signatory thereto (collectively, the “Banks”) and KeyBank National Association
in its capacity as Administrative Agent for the Banks (in such capacity, the
“Agent”). Capitalized terms used herein that are defined in the Loan Agreement
that are not otherwise defined herein shall have the respective meanings
ascribed thereto in the Loan Agreement.
                                                                 , a  
                                        (the “Assignor”) and
                                                                                ,
a                                         , (the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee without recourse,
representation or warranty of any kind except as expressly stated herein, and
the Assignee hereby purchases and assumes from the Assignor, a ___% interest in
and to all of the Assignor’s rights and obligations under the Loan Agreement as
of the Effective Date (as defined below) (including, without limitation, such
percentage interest in the Assignor’s Revolving Credit Commitment as in effect
on the Effective Date, and the Loans owing to the Assignor on the Effective
Date, and the Note(s) held by the Assignor).
     2. The Assignor: (i) represents and warrants that as of the date hereof its
Revolving Credit Commitment (without giving effect to assignments thereof that
have not yet become effective) is $                     and the aggregate
outstanding principal amount of Loans owing to it (without giving effect to
assignments thereof that have not yet become effective) is
$                    ; (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder, and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or any other instrument or document furnished pursuant thereto; and (iv) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the

 



--------------------------------------------------------------------------------



 



Borrowers or any other Loan Party or the performance or observance by the
Borrowers or any other Loan Party of any of their respective obligations under
the Loan Agreement or any other instrument or document furnished pursuant
thereto; and (v) attaches the Note(s) referred to in paragraph 1 above and
requests that the Agent exchange such Note(s) for new Note(s) as follows: a Note
dated the Effective Date (as such term is defined below) in the principal amount
of $                     payable to the order of the Assignee and a Note dated
the Effective Date in the principal amount of $                     payable to
the order of the Assignor.
     3. The Assignee: (i) confirms that it has received a copy of the Loan
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Agent, the Assignor or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action as
its agent on its behalf and to exercise such powers under the Loan Agreement as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Bank; and (vi) specifies as its
addresses for Base Rate Loans and LIBOR Loans (and address for notices) the
offices set forth beneath its name on the signature pages hereof.
     4. The effective date for this Assignment and Acceptance shall be
                                         (the “Effective Date”). Following the
execution of this Assignment and Acceptance, it will be delivered to the Agent
for acceptance by the Agent, together with a processing fee of $3,500.
     5. Upon such acceptance, as of the Effective Date: (i) the Assignee shall
be a party to the Loan Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Bank thereunder and
(ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Agreement.
     6. Upon such acceptance, from and after the Effective Date, the Agent shall
make all payments under the Loan Agreement and the Note(s) in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Loan Agreement and the Note(s) for periods prior to the Effective Date
directly between themselves.

2



--------------------------------------------------------------------------------



 



     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

            [NAME OF ASSIGNOR]
      By:           Title:             

            [NAME OF ASSIGNEE]
      By:           Title:        Lending Office for Base Rate Loans:

Lending Office for LIBOR Loans:

Attention:

Address for Notices:

Attention:

Telephone No.:
Telecopier No.:     

Accepted this ___ day
of                     , 20__

          KEYBANK NATIONAL ASSOCIATION,
       AS ADMINISTRATIVE AGENT
      By           Title             

3



--------------------------------------------------------------------------------



 



         

EXHIBIT C
TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
HEALTH CARE REIT, INC.
AND CERTAIN OF ITS SUBSIDIARIES
THE BANKS SIGNATORY HERETO
AND
KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
FORM OF COMPLIANCE CERTIFICATE
OFFICER’S CERTIFICATE
     I hereby certify that:
     (A) Health Care REIT, Inc., on a consolidated basis is in compliance with
the financial covenants as set forth in the annexed Compliance Certificate
pursuant to Section 6.9 of the Fourth Amended and Restated Loan Agreement dated
August 6, 2007 (the “Loan Agreement”) among Health Care REIT, Inc. and certain
of its subsidiaries, the banks party thereto (the “Banks”) and KeyBank National
Association, as Administrative Agent for itself and the Banks (in such capacity,
the “Agent”), and that all the computations of the financial covenants are
correct and complete as of the close of business on [DATE] and are in conformity
with the terms and conditions of the Loan Agreement.
     (B) The representations and warranties contained in Article 3 of the Loan
Agreement are true and correct and with the same effect as though such
representations and warranties were made on the date of the Compliance
Certificate (provided Section 3.6 of the Loan Agreement relates only to claims
in excess of $1,500,000 as of the date hereof), except for changes in the
ordinary course of business, none of which either singly or in the aggregate,
have a Material Adverse Effect (as defined in the Loan Agreement).
     (C) No Event of Default and no Default (as defined in the Loan Agreement)
has occurred and is continuing.

            HEALTH CARE REIT, INC.
    Date:                        By:           Title             





--------------------------------------------------------------------------------



 



Section 6.9 (Financial Covenants): Health Care REIT, Inc. Fourth Amended and
Restated Loan Agreement
Compliance Certificate: Quarter Ended (date)

                                    a )   Maximum Funded Indebtedness to the sum
of (x) Tangible Net Worth, plus (y) Funded Indebtedness of Not Greater Than .60:
1.0 [or Not Greater than .65:1.0, as the case may be]:                          
     
 
                               
As of: (date) in thousands
                               
Funded Indebtedness
          $                    
 
                               
Shareholders’ Equity
          $                       
less: Goodwill and Noncompete Agreements
                                  
Unamortized Deferred Costs
                                  
Treasury Stock
                                  
Tangible Net Worth
          $                       
Sum of Tangible Net Worth and Funded Indebtedness
  $                               
Ratio
                 %)   COMPLIANCE          
 
                          b )   Minimum Tangible Net Worth of Not Less Than
$1,700,000,000 plus 85% of Net Issuance Proceeds:        
As of: (date) in thousands
                               
Tangible Net Worth
          $                       
plus: Net Equity Proceeds (excluding DRIP)
                                  
Total Tangible Net Worth
  $                  COMPLIANCE          
 
                          c )   Minimum EBITDA/Fixed Charges of Not Less than
175% (rolling four quarters basis):        
 
                               
HCRI:
                               
Last Four Quarters EBITDA:
                               
March 31, 20__
  $                               
December 31, 20___
  $                               
September 30, 20__
  $                               
June 30, 20__
  $                               
Rolling Four Quarter EBITDA
  $                            
 
                               
divided by the sum of (a), (b) and (c):
                               
 
                               
Last Four Quarters Interest Expense on All Indebtedness:
                               
March 31, 20__
  $                               
December 31, 20__
  $                               
September 30, 20__
  $                               
June 30, 20__
  $                               
(a) Rolling Four Quarter Interest
  $                            
 
                                Last Four Quarters scheduled principal payments
on Funded Indebtedness:        
March 31, 200_
  $                               
December 31, 20__
  $                               
September 30, 20__
  $                               
June 30, 20__
  $                               
(b) Rolling Four Quarter Principal Payments
  $                            
 
                                Last Four Quarters dividends/distributions re
Preferred Stock:        
March 31, 20__
  $                               
December 31, 2___
  $                               
September 30, 20__
  $                               
June 30, 20__
  $                               
(c) Rolling Four Quarter Preferred Stock Distributions
  $                            
Ratio
         (%)           COMPLIANCE
********************************************************************************************************************************************
       
 
                          d )   Unencumbered Assets/unsecured Indebtedness of
Not Less Than 1.67:1.00        
As of: (date) in thousands
                               
Net real estate investments (valued at book)
  $                               
Loan loss reserves
  $                               
Depreciation
  $                               
Cash
  $                               
Less: encumbered assets
  ($ ___________ )                        
Unencumbered Assets:
          $                       
Unsecured Indebtedness:
          $                       
Ratio
         (%)           COMPLIANCE
********************************************************************************************************************************************

